Exhibit 10.1

--------------------------------------------------------------------------------

 

[ex10-1img001.jpg] [ex10-1img002.jpg]

 

Loan and Security Agreement

 

 

Borrower:

Xplore Technologies Corp.

Xplore Technologies Corporation of America

 

Address:

14000 Summit Drive #900

Austin, TX 78728     

 

Date:

April 17, 2015     

 

 

THIS LOAN AND SECURITY AGREEMENT is entered into on the above date between
SQUARE 1 BANK (“Lender”), whose address is 406 Blackwell Street, Suite 240,
Durham, North Carolina 27701, and the borrower(s) named above (jointly and
severally, the “Borrower”), whose chief executive office is located at the above
address (“Borrower’s Address”). The Schedule to this Agreement (the “Schedule”)
shall for all purposes be deemed to be a part of this Agreement, and the same is
an integral part of this Agreement. (Definitions of certain terms used in this
Agreement are set forth in Section 8 below.)

 

1.     LOANS.

 

1.1 Loans. Lender will make loans to Borrower (the “Loans”), in amounts not to
exceed the limits shown on the Schedule (the “Credit Limit”), subject to the
provisions of this Agreement and subject to deduction of Reserves for accrued
and unpaid interest and such other Reserves as Lender deems proper from time to
time in its Good Faith Business Judgment.

 

1.2 Interest. All Loans and all other monetary Obligations shall bear interest
at the interest rate shown on the Schedule. Accrued interest shall be payable
monthly, on the last day of the month, and shall be charged to Borrower’s loan
account (and the same shall thereafter bear interest at the same rate as the
other Loans).

 

1.3 Overadvances. If at any time or for any reason the total of all outstanding
Loans and all other monetary Obligations exceeds the Credit Limit or the total
outstanding Formula Loans exceeds the Formula Loans Credit Limit or the total
outstanding Non-Formula Loans exceeds the Non-Formula Loans Credit Limit (the
amount of each such excess, an “Overadvance”), Borrower shall promptly pay the
amount of the Overadvance to Lender, without notice or demand. Without limiting
Borrower's obligation to repay to Lender the amount of any Overadvance, Borrower
agrees to pay Lender interest on the outstanding amount of any Overadvance, on
demand.

 

1.4 Fees. Borrower shall pay Lender the fees shown on the Schedule, which are in
addition to all interest and other sums payable to Lender and are not
refundable.

 

1.5 Loan Requests. To obtain a Loan, Borrower shall make a request to Lender by
facsimile or telephone and the Lender shall deposit the proceeds of such Loan
into an account specified by Borrower. Loan requests received after 1:00 PM
Eastern Time will be deemed made on the next Business Day. Lender may rely on
any telephone request for a Loan given by a person whom Lender believes is an
authorized representative of Borrower, and Borrower will indemnify Lender for
any loss Lender suffers as a result of that reliance.

 

1.6 Ancillary Services Sublimit. Subject to the availability of Loans, at any
time and from time to time from the date hereof through the Business Day
immediately prior to the Maturity Date, Borrower may request the provision of
Ancillary Services from Lender. The aggregate amount of the Obligations relating
to Ancillary Services at any time shall not exceed the Ancillary Services
Sublimit (as set forth in the Schedule), and availability of Loans shall be
reduced by reserves for Ancillary Services in an amount equal to the aggregate
amounts of the following (the “Ancillary Services Reserves”): (i) [reserved],
(ii) corporate credit card services provided to Borrower, (iii) the total amount
of any Automated Clearing House processing reserves, (iv) the applicable Foreign
Exchange Reserve Percentage, and (v) any other reserves taken by Lender as
determined by Lender in its Good Faith Business Judgment in connection with
other treasury management services requested by Borrower and approved by Lender.
In the event at any time there are insufficient Loans available to Borrower for
such reserves, Borrower shall deposit and maintain with Lender cash collateral
in an amount at all times equal to such deficiency, which shall be held as
Collateral for all purposes of this Agreement. In addition, Lender may, in its
sole discretion, charge as Loans any amounts for which Lender becomes liable to
third parties in connection with the provision of the Ancillary Services. The
terms and conditions (including repayment and fees) of such Ancillary Services
shall be subject to the terms and conditions of the Lender’s standard forms of
application and agreement for the applicable Ancillary Services, which Borrower
hereby agrees to execute, to the extent not already executed

 

 
-1-

--------------------------------------------------------------------------------

 

 

 

Square 1 Bank

Loan and Security Agreement

 

1.7     Collateralization of Obligations Extending Beyond Maturity. If Borrower
has not secured to Lender’s satisfaction, in Lender’s Good Faith Business
Judgment, its Obligations with respect to any Ancillary Services by the Maturity
Date, then, effective as of such date, without limiting Lender’s other rights
and remedies, the balance in any deposit accounts held by Lender and the
certificates of deposit or time deposit accounts issued by Lender in Borrower’s
name (and any interest paid thereon or proceeds thereof, including any amounts
payable upon the maturity or liquidation of such certificates or accounts),
shall automatically secure such obligations to the extent of the then continuing
or outstanding Ancillary Services. Borrower authorizes Lender to hold such
balances in pledge and to decline to honor any drafts thereon or any requests by
Borrower or any other Person to pay or otherwise transfer any part of such
balances for so long as the obligations for the applicable Ancillary Services
are outstanding or continue. Without limiting the foregoing, all Obligations
relating to Ancillary Services shall be due and payable on the Maturity Date.

 

2. SECURITY INTEREST. To secure the payment and performance of all of the
Obligations when due, Borrower hereby grants to Lender a security interest in
all of the following (collectively, the “Collateral”): all right, title and
interest of Borrower in and to all of the following, whether now owned or
hereafter arising or acquired and wherever located, but excluding the Excluded
Collateral: all Accounts; all Inventory; all Equipment; all Deposit Accounts;
all General Intangibles (including without limitation all Intellectual
Property); all Investment Property; all Other Property; and any and all claims,
rights and interests in any of the above, and all guaranties and security for
any of the above, and all substitutions and replacements for, additions,
accessions, attachments, accessories, and improvements to, and proceeds
(including proceeds of any insurance policies, proceeds of proceeds and claims
against third parties) of, any and all of the above, and all Borrower’s books
relating to any and all of the above. For the avoidance of doubt, the Collateral
shall not include the Excluded Collateral.

 

3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.

 

In order to induce Lender to enter into this Agreement and to make Loans,
Borrower represents and warrants to Lender on the date hereof and will represent
and warrant to Lender on each date that the Lender makes a Loan to the Borrower
or on any other date required by the terms hereof or by any other document
required to be provided by Borrower hereunder that the following representations
and warranties are true and correct (except to the extent that such
representation or warranty relates to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date), and that Borrower will at all times comply with all of the
covenants set forth below, throughout the term of this Agreement and until all
Obligations have been paid and performed in full:

 

3.1 Corporate Existence and Authority. Borrower is, and will continue to be,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization. Borrower is and will continue
to be qualified and licensed to do business in all jurisdictions in which any
failure to do so would result in a Material Adverse Change. The execution,
delivery and performance by Borrower of this Agreement, and all other documents
contemplated hereby (i) have been duly and validly authorized, (ii) are not
subject to any consents, except for such consent which have been obtained, (iii)
are enforceable against Borrower in accordance with their terms (except as
enforcement may be limited by equitable principles and by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to creditors'
rights generally), (iv) do not violate Borrower’s (a) articles or certificate of
incorporation, or Borrower’s by-laws, or (b) any law applicable to Borrower or
any material agreement or instrument, which is binding upon Borrower or its
property, except, in the case of clause (b), to the extent that any such
violation would not reasonably be expected to result in liability on the part of
Borrower in excess of a total of $100,000, and (v) do not constitute grounds for
acceleration of any indebtedness or obligations in excess of $50,000 in the
aggregate, under any agreement or instrument which is binding upon Borrower or
its property.

 

3.2 Name; Trade Names and Styles. As of the date hereof, the name of Borrower
set forth in the heading to this Agreement is its correct name. Listed in the
Representations are all prior names of Borrower used within the last five years
and all of Borrower’s present and prior trade names used within the last five
years, as of the date hereof. Borrower shall give Lender 10 days’ prior written
notice before changing its name or doing business under any other name. Borrower
is in compliance with, and will in the future comply, in all material respects,
with all laws relating to the conduct of business under a fictitious business
name.

 

 
-2-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement



 

3.3 Place of Business; Location of Collateral. As of the date hereof, the
address set forth in the heading to this Agreement is Borrower's chief executive
office. In addition, as of the date hereof, Borrower has places of business and
Collateral is located only at the locations set forth in the Representations
except for (i) Collateral that is in transit in the ordinary course of business
(ii) Collateral which consists of Transferred Assets (as defined in the Purchase
Agreement). Borrower will give Lender at least 10 days (or such other period as
may be agreed to by Lender) prior written notice before opening any additional
place of business, changing its chief executive office, or moving any of the
Collateral to a location other than (i) Borrower’s Address, (ii) one of the
locations set forth in the Representations, or (iii) locations of the
Transferred Assets as of the date hereof (other than when any Collateral is in
transit in the ordinary course of business), provided that notwithstanding the
foregoing, Borrower may maintain sales offices in the ordinary course of
business at which not more than a total of $200,000 fair market value of
Equipment and Inventory, in the aggregate for all such sales offices combined,
is located.

 

3.4 Title to Collateral; Perfection; Permitted Liens. 

 

(a) Borrower is now, and will at all times in the future be, the sole owner of
all the Collateral, except for items of Equipment which are leased to Borrower,
and except for non-exclusive licenses granted by Borrower to its customers in
the ordinary course of business. The Collateral now is and will remain free and
clear of any and all Liens and adverse claims, except for Permitted Liens.
Lender now has, and will continue to have, a first-priority perfected and
enforceable security interest in all of the Collateral, subject only to the
Permitted Liens, and Borrower will at all times use all efforts to defend Lender
and the Collateral against all claims of third parties other than any specific
claims pertaining to Permitted Liens.

 

(b)     Borrower has set forth in the Representations all of Borrower’s Deposit
Accounts as of the date hereof, and Borrower will give Lender five Business
Days’ (or such shorter period as may be agreed to by Lender) advance written
notice before establishing any new domestic Deposit Accounts and will cause the
institution where any such new domestic Deposit Account of a balance of $100,000
or more, singularly or in the aggregate, is maintained to execute and deliver to
Lender a control agreement in form sufficient to perfect Lender’s security
interest in such Deposit Account and otherwise satisfactory to Lender in its
Good Faith Business Judgment, provided that for the avoidance of doubt, the
foregoing requirement shall not apply to any payroll, trust or zero balance
accounts. Nothing herein limits any requirements which may be set forth in the
Schedule as to where Deposit Accounts will be maintained.

 

(c) In the event that Borrower shall at any time after the date hereof have any
commercial tort claims against others, which it is asserting or intends to
assert, and in which the potential recovery exceeds $200,000, Borrower shall
promptly notify Lender thereof in writing and provide Lender with such
information regarding the same as Lender shall reasonably request. Such
notification to Lender shall constitute a grant of a security interest in such
commercial tort claim and all proceeds thereof to Lender, and Borrower shall
execute and deliver all such documents and take all such actions as Lender shall
reasonably request in connection therewith.

 

(d)      None of the Collateral now is or will be affixed to any real property
in such a manner, or with such intent, as to become a fixture. Borrower is not
and will not become a lessee under any real property lease pursuant to which the
lessor may obtain any rights in any of the Collateral and no such lease now
prohibits, restrains, impairs or will prohibit, restrain or impair Borrower's
right to remove any Collateral from the leased premises. Whenever any Collateral
having a value of over $100,000 is located upon premises in which any third
party has an interest, Borrower shall, upon Lender’s request, use commercially
reasonable efforts to cause such third party to execute and deliver to Lender,
in form acceptable to Lender in its Good Faith Business Judgment, such landlord
agreements, waivers and subordinations as Lender shall specify in its Good Faith
Business Judgment. Borrower will keep in full force and effect, and will comply
with all material terms of, any lease of real property where any of the
Collateral having a value of over $100,000 now or in the future may be located.

 

(e)     Except as disclosed in the Representations, Borrower is not a party to,
nor is it bound by, any license or other agreement that is material to the
conduct of Borrower’s business and that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property material to the conduct of Borrower’s
business.

 

(f)     Borrower owns, or is licensed, or otherwise has rights to use, the
Intellectual Property, except for non-exclusive licenses granted by Borrower to
its customers in the ordinary course of business. If at any time Borrower
becomes a joint owner of any Intellectual Property material to the business of
Borrower, including being necessary for the operation of Borrower’s business, or
otherwise of material value, Borrower shall notify Lender thereof and provide a
list of the joint owners of such material Intellectual Property to Lender. To
Borrower’s knowledge, each of the material Copyrights, Trademarks and Patents is
valid and enforceable, and no part of such material Intellectual Property has
been judged invalid or unenforceable, in whole or in part, and no written claim
has been received by Borrower that any part of the material Intellectual
Property violates the rights of any third party except to the extent such claim
would not reasonably be expected to cause a Material Adverse Change.

 

3.5 Maintenance of Collateral. Borrower will maintain (i) the Inventory in good
and merchantable condition and (ii) all other tangible Collateral in good
working condition (ordinary wear and tear excepted), and Borrower will not use
the Collateral for any unlawful purpose. Borrower will promptly advise Lender in
writing upon becoming aware of any material loss or damage to the Collateral.

 

 
-3-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement





 

3.6 Books and Records. Borrower maintains and will maintain at Borrower’s
Address books and records, which are complete and accurate in all material
respects.

 

3.7 Financial Condition, Statements and Reports. All financial statements now or
in the future delivered to Lender have been, and will be, prepared in conformity
with GAAP, and now and in the future will fairly present, in all material
respects, the results of operations and financial condition of Borrower, in
accordance with GAAP, at the times and for the periods therein stated (except
for non-compliance with FAS 123R in monthly financial statements, and, in the
case of interim financial statements, for the lack of footnotes and subject to
year-end adjustments). Since December 31, 2014, there has been no Material
Adverse Change.

 

3.8 Tax Returns and Payments; Pension Contributions. Borrower has timely filed,
and will timely file, all required tax returns and reports, and Borrower has
timely paid, and will timely pay, all foreign, federal, state and local taxes,
assessments, deposits and contributions now or in the future shown due by
Borrower, except to the extent that any such failure to pay such taxes,
assessments, deposits and contributions would not reasonably be expected to
result in liability on the part of Borrower exceeding a total of $100,000.
Borrower may, however, defer payment of any contested taxes, provided that
Borrower (i) in good faith contests Borrower’s obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted, (ii)
notifies Lender in writing of the commencement of, and any material development
in, the proceedings, and (iii) if the disputed amount is more than $50,000,
individually or in the aggregate for all such contested taxes, posts bonds or
takes any other steps required to keep the contested taxes from becoming a Lien
upon any of the Collateral. Borrower is unaware of any claims or adjustments
proposed for any of Borrower's prior tax years which could result in additional
taxes becoming due and payable by Borrower in excess of $50,000. Borrower has
paid, and shall continue to pay all amounts necessary to fund all present and
future pension, profit sharing and deferred compensation plans in accordance
with their terms, and Borrower has not and will not withdraw from participation
in, permit partial or complete termination of, or permit the occurrence of any
other event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower in excess of $200,000, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency in excess of $200,000.

 

3.9 Compliance with Law. Borrower is, to its knowledge, in compliance with, and
will in the future comply, with all provisions of all foreign, federal, state
and local laws and regulations applicable to Borrower, including, but not
limited to, those relating to Borrower's ownership of real or personal property,
the conduct and licensing of Borrower's business, and all environmental matters,
except where the failure to do so would not reasonably be expected to result in
liability on the part of Borrower in excess of a total of $100,000. Borrower has
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all governmental authorities that are
necessary for the continued operation of Borrower’s business as currently
conducted, except where the failure to do so would not reasonably be expected to
cause a Material Adverse Change.

 

3.10 Litigation. As of the date hereof, there is no claim, suit, litigation,
proceeding or investigation pending or, to Borrower’s knowledge, threatened
against or affecting Borrower in any court or before any governmental agency (or
any basis therefor known to Borrower) involving any claim against Borrower of
more than $100,000. Borrower will promptly inform Lender in writing of any
claim, proceeding, litigation or investigation in the future, to Borrower’s
knowledge, threatened or instituted in writing against Borrower involving any
claim against Borrower of more than $100,000.

 

3.11 Use of Proceeds. All proceeds of all Loans shall be used solely for (i)
payment of the cash portion of the Purchase Price as defined in the Purchase
Agreement (as defined in the Schedule), (ii) repayment of existing indebtedness
to DSCH Capital Partners, LLC, (iii) payment of fees, costs and expenses in
connection with the consummation of the foregoing clauses (i) and (ii), and (iv)
Borrower’s working capital and general corporate purposes. Borrower is not
purchasing or carrying any “margin stock” (as defined in Regulation U of the
Board of Governors of the Federal Reserve System) and no part of the proceeds of
any Loan will be used to purchase or carry any “margin stock” or to extend
credit to others for the purpose of purchasing or carrying any “margin stock.”

 

3.12 Solvency, Payment of Debts. Borrower is able to pay its debts (including
trade debts) as they mature; and Borrower is not left with unreasonably small
capital after the transactions contemplated by this Agreement.

 

4. Accounts.

 

4.1 Representations Relating to Accounts. Borrower represents and warrants to
Lender as follows: Each Account with respect to which Loans are requested by
Borrower shall, on the date each Loan is requested and made, (i) represent an
undisputed bona fide existing unconditional obligation of the Account Debtor
created by the sale, delivery, and acceptance of goods or the rendition of
services, or the non-exclusive licensing of Intellectual Property, in the
ordinary course of Borrower's business, and (ii) meet the Minimum Eligibility
Requirements set forth in Section 8 below.

 

 
-4-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement





 

4.2 Representations Relating to Documents and Legal Compliance. Borrower
represents and warrants to Lender as follows: All statements made and all unpaid
balances appearing in all invoices, instruments and other documents evidencing
the Accounts are and shall be true and correct in all material respects on the
date issued, and all such invoices, instruments and other documents and all of
Borrower's books and records are and shall be genuine and in all material
respects what they purport to be. All sales and other transactions underlying or
giving rise to each Account shall comply in all material respects with all
applicable laws and governmental rules and regulations. To Borrower’s knowledge,
all signatures and endorsements on all documents, instruments, and agreements
relating to all Accounts when issued are and shall be genuine, and all such
documents, instruments and agreements are and shall be legally enforceable in
accordance with their terms.

 

4.3 Schedules and Documents relating to Accounts. Borrower shall deliver to
Lender, in the manner and at the times set forth in the Schedule, transaction
reports and schedules of collections, on Lender's standard forms; provided,
however, that Borrower's failure to execute and deliver the same shall not
affect or limit Lender's security interest and other rights in all of Borrower's
Accounts, nor shall Lender's failure to advance or lend against a specific
Account affect or limit Lender's security interest and other rights therein. If
requested by Lender, Borrower shall furnish Lender with copies (or, at Lender's
request, originals) of all contracts, orders, invoices, and other similar
documents, and all shipping instructions, delivery receipts, bills of lading,
and other evidence of delivery, for any goods the sale or disposition of which
gave rise to such Accounts, and Borrower warrants the genuineness of all of the
foregoing. Borrower shall also furnish to Lender an aged accounts receivable
trial balance as provided in the Schedule. In addition, Borrower shall deliver
to Lender, on its request, the originals of all instruments, chattel paper,
security agreements, guarantees and other documents and property evidencing or
securing any Accounts, in the same form as received, with all necessary
endorsements, and copies of all credit memos.

 

4.4 Lockbox. Except as otherwise set forth in the Loan Agreement, Borrower shall
at all times immediately deposit any funds received by Borrower from any source
(including without limitation all proceeds of Accounts and all other Collateral)
into a cash collateral account at Lender in Borrower’s name (the “Cash
Collateral Account”), over which Lender shall have exclusive and unrestricted
access. Borrower shall at all times direct its Account Debtors to mail or
deliver all checks or other forms of payment for amounts owing to Borrower to a
post office box designated by Lender (the “Lockbox”), over which Lender shall
have exclusive and unrestricted access. Within 15 days of the date hereof,
Borrower shall establish the Lockbox, and thereafter Borrower shall at all times
maintain the Lockbox with Lender in accordance with the terms hereof. Except for
funds deposited into the Cash Collateral Account, all funds received by Borrower
from any source shall immediately be directed to the Lockbox. Lender shall
collect the mail delivered to the Lockbox, open such mail, and endorse and
credit all items to the Lockbox. All funds flowing through the Lockbox shall
automatically be transferred to the Cash Collateral Account. Borrower shall
direct all customers or other persons owing money to Borrower who make payments
by electronic transfer of funds to wire such funds directly to the Cash
Collateral Account. Borrower shall hold in trust for Lender all amounts that
Borrower receives despite the directions to make payments to the Cash Collateral
Account, and immediately deliver such payments to Lender in their original form
as received from the payor, with proper endorsements for deposit into the Cash
Collateral Account. Borrower irrevocably authorizes Lender to transfer to the
Cash Collateral Account any funds that have been deposited into any other
accounts or that Lender has received by wire transfer, check, cash, or
otherwise. Lender shall have all right, title and interest in all of the items
from time to time held in the Cash Collateral Account and their proceeds.
Neither Borrower nor any person claiming through Borrower shall have any right
or control over the use of, or any right to withdraw any amount from, the Cash
Collateral Account, which shall be under the sole control of Lender. Lender may
apply amounts held in the Cash Collateral Account to the outstanding balance of
the Obligations on a daily basis. Lender may from time to time in its discretion
make Loans to Borrower to cover checks or other items or charges that Borrower
has drawn or made against its operating account (the “Operating Account”) or to
cause payment of amounts due under the Loan Documents. Borrower authorizes
Lender to make such Loans from time to time by means of appropriate entries of
credits to the Operating Account sufficient to cover any such charges then
presented, such Loans to be subject to the terms of this Agreement as though
made pursuant to a request from Borrower.

 

4.5. Exceptions. Notwithstanding the provisions of Section 4.4, if no Default or
Event of Default has occurred and is continuing, Borrower shall not be obligated
to remit to Lender the proceeds of the sale of worn out or obsolete Equipment
disposed of by Borrower in good faith in an arm’s length transaction for an
aggregate purchase price of $25,000 or less (for all such transactions in any
fiscal year).

 

4.6 Disputes. Borrower shall notify Lender promptly of all disputes or claims in
excess of $250,000 individually, which relate to any Accounts. Borrower shall
not forgive (completely or partially), compromise or settle any Account for less
than payment in full, or agree to do any of the foregoing, except that Borrower
may do so, provided that: (i) Borrower does so in good faith, in a commercially
reasonable manner, consistent with the past practices of Borrower with respect
to such disputes or claims, and in arm’s length transactions, which are reported
to Lender on the regular reports provided to Lender; (ii) no Default or Event of
Default has occurred and is continuing; and (iii) taking into account all such
discounts, settlements and forgiveness, the total outstanding Loans will not
exceed the Credit Limit.

 

 
-5-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement



 

4.7 Returns. Provided no Event of Default has occurred and is continuing, if any
Account Debtor returns any Inventory to Borrower, Borrower shall promptly
determine the reason for such return and promptly issue a credit memorandum to
the Account Debtor in the appropriate amount. In the event any attempted return
occurs after the occurrence and during the continuance of any Event of Default,
Borrower shall hold the returned Inventory in trust for Lender, and immediately
notify Lender of the return of the Inventory.

 

4.8 Verification. Lender may, from time to time, verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts, by means of mail, telephone or otherwise, either in the name of
Borrower or Lender or such other name as Lender may choose, and Lender or its
designee may, at any time, notify Account Debtors that it has a security
interest in the Accounts.

 

4.9 No Liability. Lender shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Lender be deemed to
be responsible for any of Borrower's obligations under any contract or agreement
giving rise to an Account. Nothing in this Section 4.9 shall, however, relieve
Lender from liability for its own gross negligence or willful misconduct.

 

5. ADDITIONAL DUTIES OF BORROWER.

 

5.1 Financial and Other Covenants. Borrower shall at all times comply with the
financial and other covenants set forth in the Schedule.

 

5.2 Insurance. Borrower shall, at all times insure all of the tangible personal
property Collateral and carry such other business insurance, with insurers
reasonably acceptable to Lender, in such form and amounts as Lender may
reasonably require and that are customary and in accordance with standard
practices for Borrower’s industry and locations (taking into account Borrower’s
size), and Borrower shall provide evidence of such insurance to Lender. All such
insurance policies shall name Lender as the lender loss payee, and shall contain
a lenders loss payee endorsement in form reasonably acceptable to Lender. Upon
receipt of the proceeds of any such insurance, Lender shall apply such proceeds
in reduction of the Obligations as Lender shall determine in its sole
discretion, except that, provided no Default or Event of Default has occurred
and is continuing, Lender shall release to Borrower insurance proceeds with
respect to Equipment totaling less than $100,000, which shall be utilized by
Borrower for the replacement of the Equipment with respect to which the
insurance proceeds were paid. Lender may require reasonable assurance that the
insurance proceeds so released will be so used. If Borrower fails to provide or
pay for any insurance, Lender may, but is not obligated to, obtain the same at
Borrower's expense. Borrower shall promptly deliver to Lender copies of all
material reports made to insurance companies.

 

5.3 Reports. Borrower, at its expense, shall provide Lender with the written
reports set forth in the Schedule, and such other written reports with respect
to Borrower as Lender shall from time to time specify in its Good Faith Business
Judgment.

 

5.4 Access to Collateral, Books and Records. At reasonable times, and on one
Business Day’s notice, Lender, or its agents, shall have the right to inspect
the Collateral, and the right to audit and copy Borrower's books and records,
provided that so long as no Event of Default has occurred and is continuing,
Lender may make no more than one such inspection per calendar year. The
foregoing inspections and audits shall be at Borrower’s expense and the charge
therefor shall be $900 per person per day (or such other amount as shall
represent Lender’s then current standard charge for the same), plus reasonable
out-of-pocket expenses (including without limitation any additional costs and
expenses of outside auditors retained by Lender).

 

5.5 Negative Covenants. Except as may be permitted in the Schedule, Borrower
shall not, without Lender's prior written consent (which shall be a matter of
its Good Faith Business Judgment), do any of the following:

 

(i)      merge or consolidate with another corporation or entity, except that a
Borrower may merge into another Borrower with ten Business Days prior written
notice to Lender;

 

(ii)      acquire any assets, except in the ordinary course of business, and
except for any acquisition of assets that otherwise constitutes a Permitted
Investment;

 

(iii)      engage in any business or transaction other than (A) in the
businesses engaged in thereby on the date hereof and similar or related
businesses and (b) in such other lines of business as may be consented to by
Lender;

 

(iv)      sell or transfer any Collateral, except for (A) the sale of finished
Inventory in the ordinary course of Borrower's business, (B) the disposition of
obsolete, worn-out or unneeded Equipment in the ordinary course of business, and
(C) any transfer that otherwise constitutes a Permitted Investment or a
Permitted Lien;

 

 
-6-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement





 

(v)         store any Inventory or other Collateral in each case having a value
in excess of $200,000 with any warehouseman or other third party, unless there
is in place an agreement by such warehouseman or other third party in favor of
Lender in such form as Lender shall specify in its Good Faith Business Judgment;

 

(vi)        sell any Inventory on a sale-or-return, guaranteed sale,
consignment, or other contingent basis;

 

(vii)       make any loans of any money or other assets or any other
Investments, other than Permitted Investments;

 

(viii)      create, incur, assume or permit to be outstanding any Indebtedness
other than Permitted Indebtedness;

 

(ix)         guarantee or otherwise become liable with respect to the
obligations of another party or entity other than any of the foregoing that
constitutes a Permitted Investment or Permitted Indebtedness;

 

(x)          pay or declare any dividends on Borrower's stock (except for
dividends payable solely in stock of Borrower);

 

(xi)         redeem, retire, purchase or otherwise acquire, directly or
indirectly, any of Borrower's stock or other equity securities;

 

(xii)        engage, directly or indirectly, in any business other than the
businesses currently engaged in by Borrower or reasonably related thereto, or
become an “investment company” within the meaning of the Investment Company Act
of 1940;

 

(xiii)      directly or indirectly enter into, or permit to exist, any material
transaction with any Affiliate of Borrower, except for transactions that are in
the ordinary course of Borrower’s business, and are on fair and reasonable terms
that are no less favorable to Borrower than would be obtained in an arm’s length
transaction with a non-affiliated Person; or

 

(xiv)      reincorporate in another state;

 

(xv)       change its fiscal year without at least 30 days’ prior written notice
to Lender;

 

(xvi)      create a Subsidiary, except (A) a domestic Subsidiary created by a
Borrower if such Subsidiary becomes a Borrower hereunder concurrently with its
creation pursuant to documentation reasonably specified by Lender, and (B) a
Foreign Subsidiary subject to the provisions set forth in Section 8(e) of the
Schedule;

 

(xvii)     dissolve or elect to dissolve, except that a Borrower which is a
wholly-owned Subsidiary of another Borrower may dissolve, with ten Business Day
prior written notice to the Lender, if all of its assets are distributed to the
Borrower which owns 100% of its stock; or

 

(xviii)     agree to do any of the foregoing, unless such agreement provides
that it is subject to the prior written consent of Lender, unless such agreement
provides for the payment in full of the Obligations and termination of this
Agreement concurrently with the closing of any such transaction or unless
Borrower will not be in material default under any such agreement if Lender does
not provide its consent thereto.

 

Transactions permitted by the foregoing provisions of this Section are only
permitted if no Default or Event of Default has occurred and is continuing, or
would occur as a result of such transaction.

 

5.6 Litigation Cooperation. Should any third-party suit or proceeding be
instituted by or against Lender with respect to any Collateral or relating to
Borrower, Borrower shall, without expense to Lender, make available Borrower and
its officers, employees and agents and Borrower's books and records, to the
extent that Lender may deem them reasonably necessary in order to prosecute or
defend any such suit or proceeding.

 

5.7     Notification of Changes. Borrower will give Lender written notice of any
change in its chief executive officer or chief financial officer within ten days
after the date of such change.

 

5.8     Registration of Intellectual Property Rights.

 

(a)     Without limitation on the terms of subsection “b” below, Borrower shall
give Lender quarterly written notice of any applications or registrations it
files or obtains with respect to Intellectual Property filed with the United
States Patent and Trademark Office or the United States Copyright Office,
including the date of any such filing and the registration or application
numbers, if any.

 

(b)     Borrower shall (i) give Lender not less than 20 days (or such other
period as may be agreed to by Lender) prior written notice of the filing of any
applications or registrations with the United States Copyright Office, including
the title of such intellectual property rights to be registered, as such title
will appear on such applications or registrations, and the date such
applications or registrations will be filed; (ii) prior to the filing of any
such applications or registrations, execute such documents as Lender may
reasonably request for Lender to maintain its perfection in the Intellectual
Property rights to be registered by Borrower; (iii) upon the request of Lender,
either deliver to Lender or file such documents simultaneously with the filing
of any such applications or registrations; (iv) upon filing any such
applications or registrations, promptly provide Lender with a copy of such
applications or registrations together with any exhibits, evidence of the filing
of any documents reasonably requested by Lender to be filed for Lender to
maintain the perfection and priority of its security interest in such
Intellectual Property rights.

 

 
-7-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement





 

(c)     Borrower shall use commercially reasonable efforts to (i) protect,
defend and maintain the validity and enforceability of the Intellectual Property
material to the conduct of Borrower’s business, (ii) defend infringement claims
related to material Intellectual Property, and (iii) not allow any material
Intellectual Property to be abandoned, forfeited or dedicated to the public
without the written consent of Lender, which shall not be unreasonably withheld.

 

(d)     Lender shall have the right, but not the obligation, to take, at
Borrower’s sole expense, any actions that Borrower is required under this
Section 5.8(a) or (b) to take but which Borrower fails to take, after 15 days’
notice to Borrower. Borrower shall reimburse and indemnify Lender for all
reasonable costs and reasonable expenses incurred in the reasonable exercise of
its rights under this Section.

 

5.9 Consent of Inbound Licensors. Prior to entering into or becoming bound by
any material inbound license or agreement in the future, Borrower shall: (i)
provide written notice to Lender of the material terms of such license or
agreement with a description of its likely impact on Borrower’s business or
financial condition; and (ii) in good faith use commercially reasonable efforts
to obtain the consent of, or waiver by, any person whose consent or waiver is
necessary for Borrower’s interest in such licenses or contract rights to be
deemed Collateral and for Lender to have a security interest therein, provided,
however, that the failure to obtain any such consent or waiver shall not
constitute a default under this Agreement.

 

5.10 Further Assurances. Borrower agrees, at its expense, on request by Lender,
to execute all documents and take all actions, as Lender, may, in its Good Faith
Business Judgment, deem necessary or useful in order to perfect and maintain
Lender's perfected first-priority security interest in the Collateral (subject
only to Permitted Liens), and in order to fully consummate the transactions
contemplated by this Agreement.

 

6. TERM.

 

6.1 Maturity Date. This Agreement shall continue in effect until the maturity
date set forth on the Schedule (the “Maturity Date”), subject to Section 6.3
below.

 

6.2 Early Termination. This Agreement may be terminated prior to the Maturity
Date as follows: (i) by Borrower, effective 20 days after written notice of
termination is given to Lender; or (ii) by Lender at any time after the
occurrence and during the continuance of an Event of Default, without notice,
effective immediately.

 

6.3 Payment of Obligations. On the Maturity Date or on any earlier effective
date of termination, Borrower shall pay and perform in full all Obligations,
whether evidenced by installment notes or otherwise, and whether or not all or
any part of such Obligations are otherwise then due and payable. Notwithstanding
any termination of this Agreement, all of Lender's security interests in all of
the Collateral and all of the terms and provisions of this Agreement shall
continue in full force and effect until all Obligations have been paid and
performed in full; provided that Lender may, in its sole discretion, refuse to
make any further Loans after termination. No termination shall in any way affect
or impair any right or remedy of Lender, nor shall any such termination relieve
Borrower of any Obligation to Lender, until all of the Obligations have been
paid and performed in full. Lender shall, at Borrower’s expense, release or
terminate all financing statements and other filings in favor of Lender as may
be required to fully terminate Lender's security interests, upon Lender’s
receipt of the following, in form and content satisfactory to Lender: (i) cash
payment in full of all of the monetary Obligations and performance by Borrower
of all non-monetary Obligations under this Agreement to be performed by Borrower
through the date of such termination (other than inchoate indemnity Obligations
and any other Obligations that expressly survive termination of this Agreement
to the extent no claim giving rise thereto has been made), (ii) written
confirmation by Borrower that the commitment of Lender to make Loans under this
Agreement has terminated, (iii) a general release of all claims against Lender,
its officers, directors, agents, attorneys and Affiliates by Borrower relating
to Lender’s performance and obligations under the Loan Documents, on Lender’s
standard form, and (iv) an agreement by Borrower to indemnify Lender for any
payments received by Lender that are applied to the Obligations that may
subsequently be returned or otherwise not paid for any reason.

 

7. EVENTS OF DEFAULT AND REMEDIES.

 

7.1 Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default” under this Agreement, and Borrower shall give
Lender immediate written notice thereof:

 

(a)      Any warranty, representation, statement, report or certificate made or
delivered to Lender by Borrower or any of Borrower's officers, employees or
agents, now or in the future, in connection herewith shall be untrue or
misleading in a material respect when made or deemed to be made; or

 

 
-8-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement





 

(b)      Borrower shall fail to pay (i) when due any Loan (including any
Overadvance) or any interest thereon or (ii) within three Business Days after
the date due, any other monetary Obligation; or

 

(c)      [reserved]; or

 

(d)      Borrower shall fail to comply with any non-monetary Obligation which by
its nature cannot be cured, or shall fail to comply with the provisions of
Section 3.8 (titled “Tax Returns and Payments; Pension Contributions”), Section
4.4 (titled “Lockbox”), Section 5.2 (titled “Insurance”), Section 5.4 (titled
“Access to Collateral, Books and Records”), Section 5.5 (titled “Negative
Covenants”), Section 5 of the Schedule (titled “Financial Covenants”), Section 6
of the Schedule (titled “Reporting”), or Section 8 of the Schedule (titled
“Additional Provisions”); or

 

(e)      Borrower shall fail to perform any other non-monetary Obligation, which
failure is not cured within 10 Business Days after Borrower becomes aware of
such failure; or

 

(f)      any Collateral becomes subject to any Lien (other than a Permitted
Lien) which is not cured within 10 days after Borrower becomes aware or
reasonably should have become aware of such Lien; or

 

(g)      any Collateral having a value in excess of $100,000 (individually or in
the aggregate) is attached, seized, subjected to a writ or distress warrant, or
is levied upon, and such attachment, seizure, writ or distress warrant or levy
has not been removed, discharged or rescinded within 20 days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a Lien on any of Collateral having a value in excess of
$100,000 (individually or in the aggregate), or if a notice of lien, levy, or
assessment is filed of record with respect to any of the Collateral by the
United States Government, or any department, agency, or instrumentality thereof,
or by any state, county, municipal, or governmental agency;

 

(h)      any event of default occurs under any obligation secured by a Permitted
Lien regarding Indebtedness in excess of $50,000, which is not cured within any
applicable cure period or waived in writing by the holder of the Permitted Lien;
or

 

(i)      an event of default shall occur under any document or agreement
evidencing or relating to any Permitted Indebtedness in excess of $50,000 (after
the expiration of any cure period under the documents relating thereto); or

 

(j)      Borrower breaches any material contract or obligation, which has
resulted or may reasonably be expected to result in a Material Adverse Change;
or

 

(k)     a final, judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least $250,000 shall be rendered against
Borrower, and the same remain unsatisfied and unstayed for a period of 10 days
or more; or

 

(l)      dissolution, termination of existence, temporary suspension of business
that could be reasonably lead to a Material Adverse Change, or permanent
suspension of business, insolvency or business failure of Borrower; or
appointment of a receiver, trustee or custodian, for all or any part of the
property of, assignment for the benefit of creditors by, or the commencement of
any Insolvency Proceeding by Borrower; or

 

(m)      the commencement of any Insolvency Proceeding against Borrower or any
Guarantor, which is not cured by the dismissal thereof within 60 days after the
date commenced; or

 

(n)      revocation or termination of, or limitation or denial of liability
upon, or default under, any guaranty of the Obligations or any attempt to do any
of the foregoing, or commencement of any Insolvency Proceeding by any Guarantor,
or, if applicable, death of any Guarantor; or

 

(o)      [reserved]; or

 

(p)      Borrower makes any payment on account of any Subordinated Debt, other
than as permitted in the applicable subordination agreement, or if any Person
who has subordinated such indebtedness or obligations terminates or in any way
limits its subordination agreement; or

 

(q)      [reserved]; or

 

(r)      there shall be a change in the President, Chief Executive Officer, or
Chief Financial Officer, and such person is not replaced by an interim or
permanent successor within 30 days thereafter; or

 

(s)      Borrower shall generally not pay its debts as they become due, or
Borrower shall conceal, remove or transfer any part of its property, with intent
to hinder, delay or defraud its creditors, or make or suffer any transfer of any
of its property which may be fraudulent under any bankruptcy, fraudulent
conveyance or similar law; or

 

(t)     [reserved]; or

 

 
-9-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement





 

(u)      a Material Adverse Change shall occur.

 

Lender may cease making any Loans hereunder during any of the above cure
periods, and thereafter if an Event of Default has occurred and is continuing.

 

7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, and at any time thereafter, Lender, at its option, and without notice
or demand of any kind (all of which are hereby expressly waived by Borrower),
may do any one or more of the following: (a) Cease making Loans or otherwise
extending credit to Borrower under this Agreement or any other Loan Document;
(b) Accelerate and declare all or any part of the Obligations to be immediately
due, payable, and performable, notwithstanding any deferred or installment
payments allowed by any instrument evidencing or relating to any Obligation and
demand that Borrower (i) deposit cash with Lender in an amount equal to the
amount of any Ancillary Services Reserves, as collateral security for the
repayment of all Obligations, and (ii) pay in advance all fees relating to
Ancillary Services scheduled to be paid or payable over the remaining term of
the applicable Ancillary Service, and Borrower shall promptly deposit and pay
such amounts; (c) Take possession of any or all of the Collateral wherever it
may be found, and for that purpose Borrower hereby authorizes Lender without
judicial process to enter onto any of Borrower's premises without interference
to search for, take possession of, keep, store, or remove any of the Collateral,
and remain on the premises or cause a custodian to remain on the premises in
exclusive control thereof, without charge for so long as Lender deems it
necessary, in its Good Faith Business Judgment, in order to complete the
enforcement of its rights under this Agreement or any Loan Document; provided,
however, that should Lender seek to take possession of any of the Collateral by
court process, Borrower hereby irrevocably waives: (i) any bond and any surety
or security relating thereto required by any statute, court rule or otherwise as
an incident to such possession; (ii) any demand for possession prior to the
commencement of any suit or action to recover possession thereof; and (iii) any
requirement that Lender retain possession of, and not dispose of, any such
Collateral until after trial or final judgment; (d) Require Borrower to assemble
any or all of the Collateral and make it available to Lender at places
designated by Lender which are reasonably convenient to Lender and Borrower, and
to remove the Collateral to such locations as Lender may deem advisable; (e)
Complete the processing, manufacturing or repair of any Collateral prior to a
disposition thereof and, for such purpose and for the purpose of removal, Lender
shall have the right to use Borrower's premises, vehicles, hoists, lifts,
cranes, and other Equipment and all other property without charge; (f) Sell,
lease or otherwise dispose of any of the Collateral, in its condition at the
time Lender obtains possession of it or after further manufacturing, processing
or repair, at one or more public and/or private sales, in lots or in bulk, for
cash, exchange or other property, or on credit, and to adjourn any such sale
from time to time without notice other than oral announcement at the time
scheduled for sale. Lender shall have the right to conduct such disposition on
Borrower's premises without charge, for such time or times as Lender deems
reasonable, or on Lender's premises, or elsewhere and the Collateral need not be
located at the place of disposition. Lender may directly or through any
Affiliate purchase or lease any Collateral at any such public disposition, and
if permissible under applicable law, at any private disposition. Any sale or
other disposition of Collateral shall not relieve Borrower of any liability
Borrower may have if any Collateral is defective as to title or physical
condition or otherwise at the time of sale; (g) demand payment of, and collect
any Accounts and General Intangibles comprising Collateral and, in connection
therewith, Borrower irrevocably authorizes Lender to endorse or sign Borrower's
name on all collections, receipts, instruments and other documents, to take
possession of and open mail addressed to Borrower and remove therefrom payments
made with respect to any item of the Collateral or proceeds thereof, and, in
Lender’s Good Faith Business Judgment, to grant extensions of time to pay,
compromise claims and settle Accounts and the like for less than face value; (h)
demand and receive possession of any of Borrower's federal and state income tax
returns and the books and records utilized in the preparation thereof or
referring thereto; and (i) set off any of the Obligations against any general,
special or other Deposit Accounts of Borrower maintained with Lender. All
reasonable and documented attorneys’ fees, expenses, costs, liabilities and
obligations incurred by Lender with respect to the foregoing shall be added to
and become part of the Obligations, shall be due on demand, and shall bear
interest at a rate equal to the highest interest rate applicable to any of the
Obligations. Without limiting any of Lender's rights and remedies, from and
after the occurrence and during the continuance of any Event of Default, the
interest rate applicable to the Obligations shall be increased by an additional
five percent per annum (the “Default Rate”).

 

7.3 Standards for Determining Commercial Reasonableness. Borrower and Lender
agree that a sale or other disposition (collectively, “Sale”) of any Collateral
which complies with the following standards will conclusively be deemed to be
commercially reasonable: (i) notice of the Sale is given to Borrower at least
ten days prior to the Sale, and, in the case of a public Sale, notice of the
Sale is published at least five days before the date of the Sale in a newspaper
of general circulation in the county where the Sale is to be conducted; (ii)
notice of the Sale describes the Collateral in general, non-specific terms;
(iii) the Sale is conducted at a place designated by Lender, with or without the
Collateral being present; (iv) the Sale commences at any time between 8:00 a.m.
and 6:00 p.m; (v) payment of the purchase price in cash or by cashier’s check or
wire transfer is required; (vi) with respect to any Sale of any of the
Collateral, Lender may (but is not obligated to) direct any prospective
purchaser to ascertain directly from Borrower any and all information concerning
the same. Lender shall be free to employ other methods of noticing and selling
the Collateral, in its discretion, if they are commercially reasonable.

 

 
-10-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement





 

7.4 Investment Property. If an Event of Default has occurred and is continuing,
Borrower shall hold all payments on, and proceeds of, and distributions with
respect to, Investment Property in trust for Lender, and Borrower shall deliver
all such payments, proceeds and distributions to Lender, immediately upon
receipt, in their original form, duly endorsed, to be applied to the Obligations
in such order as Lender shall determine. Borrower recognizes that Lender may be
unable to make a public sale of any or all of the Investment Property, by reason
of prohibitions contained in applicable securities laws or otherwise, and
expressly agrees that a private sale to a restricted group of purchasers for
investment and not with a view to any distribution thereof shall be considered a
commercially reasonable sale thereof.

 

7.5 Power of Attorney. Upon the occurrence and during the continuance of any
Event of Default, without limiting Lender’s other rights and remedies, Borrower
grants to Lender an irrevocable power of attorney coupled with an interest,
authorizing and permitting Lender (acting through any of its employees,
attorneys or agents) at any time, at its option, but without obligation, with or
without notice to Borrower, and at Borrower's expense, to do any or all of the
following, in Borrower's name or otherwise, but Lender agrees that if it
exercises any right hereunder, it will do so in good faith and in a commercially
reasonable manner: (a) execute on behalf of Borrower any documents that Lender
may, in its Good Faith Business Judgment, deem advisable in order to perfect and
maintain Lender's security interest in the Collateral, or in order to exercise a
right of Borrower or Lender, or in order to fully consummate all the
transactions contemplated under this Agreement, and all other Loan Documents;
(b) execute on behalf of Borrower, any invoices relating to any Account, any
draft against any Account Debtor and any notice to any Account Debtor, any proof
of claim in bankruptcy, any Notice of Lien, claim of mechanic's, materialman's
or other Lien, or assignment or satisfaction of mechanic's, materialman's or
other Lien; (c) take control in any manner of any cash or non-cash items of
payment or proceeds of Collateral; endorse the name of Borrower upon any
instruments, or documents, evidence of payment or Collateral that may come into
Lender's possession; (d) endorse all checks and other forms of remittances
received by Lender; (e) pay, contest or settle any Lien and adverse claim in or
to any of the Collateral, or any judgment based thereon, or otherwise take any
action to terminate or discharge the same; (f) grant extensions of time to pay,
compromise claims and settle Accounts and General Intangibles for less than face
value and execute all releases and other documents in connection therewith; (g)
pay any sums required on account of Borrower's taxes or to secure the release of
any Liens therefor, or both; (h) settle and adjust, and give releases of, any
insurance claim that relates to any of the Collateral and obtain payment
therefor; (i) instruct any third party having custody or control of any books or
records belonging to, or relating to, Borrower to give Lender the same rights of
access and other rights with respect thereto as Lender has under this Agreement;
and (j) take any action or pay any sum required of Borrower pursuant to this
Agreement and any other Loan Documents; (k) enter into a short-form intellectual
property security agreement consistent with the terms of this Agreement for
recording purposes only or modify, in its sole discretion, any intellectual
property security agreement entered into between Borrower and Lender without
first obtaining Borrower’s approval of or signature to such modification by
amending exhibits thereto, as appropriate, to include reference to any right,
title or interest in any Copyrights, Patents or Trademarks acquired by Borrower
after the execution hereof or to delete any reference to any right, title or
interest in any Copyrights, Patents or Trademarks in which Borrower no longer
has or claims to have any right, title or interest; and (l) file, in its sole
discretion, one or more financing or continuation statements and amendments
thereto, relative to any of the Collateral; provided Lender may exercise such
power of attorney to sign the name of Borrower on any of the documents described
in clauses (k) and (l) above, regardless of whether an Event of Default has
occurred. Any and all reasonable sums paid and any and all reasonable costs,
expenses, liabilities, obligations and documented attorneys’ fees incurred by
Lender with respect to the foregoing shall be added to and become part of the
Obligations, shall be payable on demand, and shall bear interest at a rate equal
to the highest interest rate applicable to any of the Obligations. In no event
shall Lender's rights under the foregoing power of attorney or any of Lender's
other rights under this Agreement be deemed to indicate that Lender is in
control of the business, management or properties of Borrower.

 

7.6 Application of Proceeds. All proceeds realized as the result of any Sale of
the Collateral shall be applied by Lender first to the reasonable costs,
expenses, liabilities, obligations and documented attorneys’ fees incurred by
Lender in the exercise of its rights under this Agreement, second to the
interest due upon any of the Obligations, and third to the principal of the
Obligations, in such order as Lender shall determine in its sole discretion. Any
surplus shall be paid to Borrower or other persons legally entitled thereto;
Borrower shall remain liable to Lender for any deficiency. If, Lender, in its
Good Faith Business Judgment, directly or indirectly enters into a deferred
payment or other credit transaction with any purchaser at any Sale of
Collateral, Lender shall have the option, exercisable at any time, in its Good
Faith Business Judgment, of either reducing the Obligations by the principal
amount of purchase price or deferring the reduction of the Obligations until the
actual receipt by Lender of the cash therefor.

 

7.7 Remedies Cumulative. In addition to the rights and remedies set forth in
this Agreement, Lender shall have all the other rights and remedies accorded a
secured party under the Uniform Commercial Code and under all other applicable
laws, and under any other instrument or agreement now or in the future entered
into between Lender and Borrower, and all of such rights and remedies are
cumulative and none is exclusive. Exercise or partial exercise by Lender of one
or more of its rights or remedies shall not be deemed an election, nor bar
Lender from subsequent exercise or partial exercise of any other rights or
remedies. The failure or delay of Lender to exercise any rights or remedies
shall not operate as a waiver thereof, but all rights and remedies shall
continue in full force and effect until all of the Obligations have been fully
paid and performed.

 

 
-11-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement





 

8.     Definitions. As used in this Agreement, the following terms have the
following meanings:

 

“Account Debtor” means the obligor on an Account.

 

“Accounts” means all present and future “accounts” as defined in the Uniform
Commercial Code in effect on the date hereof with such additions to such term as
may hereafter be made, and includes without limitation all accounts receivable
and other sums owing to Borrower.

 

“Affiliate” means, with respect to any Person, a relative, partner, shareholder,
director, officer, or employee of such Person, or any parent or subsidiary of
such Person, or any Person controlling, controlled by or under common control
with such Person.

 

“this Agreement”, “the Loan Agreement” and “this Loan Agreement” mean
collectively to this Loan and Security Agreement and the Schedule and all
exhibits and schedules thereto, as the same may be modified, amended or restated
from time to time by a written agreement signed by Borrower and Lender.

 

“Ancillary Services” means any of the products or services requested by Borrower
and approved by Lender, including, without limitation, Automated Clearing House
transactions, corporate credit card services, FX Contracts, and other treasury
management services.

 

“Ancillary Services Reserves” is defined in Section 1.6

 

“Ancillary Services Sublimit” is set forth in Section 1 of the Schedule.

 

“Business Day” means a day on which Lender is open for business.

 

“Code” means the Uniform Commercial Code as adopted and in effect in the State
of North Carolina from time to time.

 

“Collateral” has the meaning set forth in Section 2 above.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

 

“continuing” and “during the continuance of” when used with reference to a
Default or Event of Default means that the Default or Event of Default has
occurred and has not been either waived in writing by Lender or cured within any
applicable cure period.

 

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

 

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

 

“Default Rate” has the meaning set forth in Section 7.2 above.

 

“Deposit Accounts” means all present and future “deposit accounts” as defined in
the Code in effect on the date hereof with such additions to such term as may
hereafter be made, and includes without limitation all general and special bank
accounts, demand accounts, checking accounts, savings accounts and certificates
of deposit but excludes payroll, trust and zero balance accounts.

 

 
-12-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement





 

“Eligible Accounts” means Accounts and General Intangibles arising in the
ordinary course of Borrower's business from the sale of goods or the rendition
of services, or the non-exclusive licensing of Intellectual Property, which
Lender, in its Good Faith Business Judgment, shall deem eligible for borrowing.
Without limiting the fact that the determination of which Accounts are eligible
for borrowing is a matter of Lender’s Good Faith Business Judgment, the
following (the “Minimum Eligibility Requirements”) are the minimum requirements
for an Account to be an Eligible Account:

 

(i)      the Account must not be outstanding for more than 90 days from its
invoice date (the “Eligibility Period”);

 

(ii)     the Account must not represent progress billings, or be due under a
fulfillment or requirements contract with the Account Debtor;

 

(iii)     the Account must not be subject to any contingencies (including
Accounts arising from sales on consignment, guaranteed sale, bill and hold, sale
on approval, or other terms pursuant to which payment by the Account Debtor may
be conditional);

 

(iv)     the Account must not be owing from an Account Debtor with whom Borrower
has any dispute (whether or not relating to the particular Account), but if an
Account is owing from an Account Debtor with whom Borrower has any dispute, the
Account will not be Eligible under this clause (iv) only to the extent of the
amount of the dispute;

 

(v)     the Account must not be owing from an Affiliate of Borrower;

 

(vi)     the Account must not be owing from an Account Debtor which is subject
to any Insolvency Proceeding, or whose financial condition is not acceptable to
Lender (in its Good Faith Business Judgment), or which, fails or goes out of a
material portion of its business;

 

(vii)     the Account must have been billed to the Account Debtor and must not
represent deposits (such as good faith deposits) or other property of the
Account Debtor held by Borrower for the performance of services or delivery of
goods which Borrower has not yet performed or delivered; and

 

(viii)     the Account must not be owing from an Account Debtor to whom Borrower
is or may be liable for goods purchased from such Account Debtor or otherwise
(but, in such case, the Account will be deemed not eligible only to the extent
of any amounts owed by Borrower to such Account Debtor).

 

In addition, if more than 25% of the Accounts owing from an Account Debtor are
outstanding for a period longer than their Eligibility Period or are otherwise
not Eligible Accounts, then all Accounts owing from that Account Debtor will be
deemed ineligible for borrowing.

 

“Equipment” means all present and future “equipment” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all machinery, fixtures, goods, vehicles
(including motor vehicles and trailers), and any interest in any of the
foregoing.

 

“Event of Default” means any of the events set forth in Section 7.1 of this
Agreement.

 

“Excluded Collateral” means, for any Person, the following:

 

(i)     rights under or with respect to any license, permit, authorization or
General Intangible to the extent any such license, permit, authorization or
General Intangible by its terms or by law, prohibits the assignment of, or the
granting of a Lien over the rights of a grantor thereunder or which would be
invalid or unenforceable upon any such assignment or grant (the “Restricted
Assets”), provided that (A) the proceeds of any Restricted Asset in the
foregoing clause shall be continue to be deemed to be “Collateral”, and (B) this
provision shall not limit the grant of any Lien on or assignment of any
Restricted Asset to the extent that the UCC or any other applicable law provides
that such grant of Lien or assignment is effective irrespective of any
prohibitions to such grant provided in any Restricted Asset (or the underlying
documents related thereto). Concurrently with any such Restricted Asset being
entered into or arising after the date hereof, the Borrower shall use
commercially reasonable efforts to obtain any waiver or consent (in form and
substance acceptable to the Lender and upon Lender’s request) necessary to allow
such Restricted Asset to constitute Collateral hereunder if the failure of
Lender to have such Restricted Asset would result in a Material Adverse Change;
or

 

(ii)     property which consists of a license of Intellectual Property to
Borrower, pursuant to a license which is nonassignable by its terms without the
consent of the licensor thereof (but only to the extent such prohibition on
assignability is enforceable under applicable law, including, without
limitation, Section 9408 of the Code), and as to any such licenses, Borrower
represents and warrants that they are non-exclusive and replaceable on
commercially reasonable terms;

 

(iii)     property which consists of a lease of Equipment leased to Borrower
pursuant to a capital lease which by its terms is non-assignable (but only to
the extent such prohibition on assignability is enforceable under applicable
law, including, without limitation, Sections 9407 of the Code);

 

 
-13-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement





 

(iv)     Equipment as to which the granting of a security interest in it is
prohibited by enforceable provisions of applicable law, provided that upon the
cessation of any such prohibition, such Equipment shall automatically become
part of the Collateral;

 

(v)     property that is subject to a Lien that is permitted pursuant to clause
(i) of the definition of Permitted Liens, if the grant of a security interest
with respect to such property would be prohibited by the agreement creating such
Permitted Lien or would otherwise constitute a default thereunder, but only to
the extent such prohibition is enforceable under applicable law, and provided,
that such property will be deemed “Collateral” hereunder upon the termination
and release of such Permitted Lien;

 

(vi)     property that consists of outstanding capital stock of any Foreign Sub
in excess of 65% of the voting power of all classes of capital stock of such
Foreign Sub entitled to vote; or

 

(vii)     intent to use trademarks at all times prior to the first use thereof,
whereby the actual use thereof in commerce, the recording of a statement of use
with the United States Patent and Trademark Office or otherwise, but only to the
extent that granting of a security interest in such intent-to-use trademarks
would be contrary to applicable law.

 

Borrower represents and warrants to Lender that, as of the date hereof, none of
the Excluded Collateral is (i) material to Borrower’s business or (ii) includes
Intellectual Property which is licensed by the Borrower to its customers or
incorporated in products licensed or sold by the Borrower to its customers, in
each case, other than as permitted hereunder. Borrower shall not, hereafter,
without Lender’s prior written consent, acquire any Excluded Collateral (i)
which is or will be material to Borrower’s business or (ii) which is licensed by
the Borrower to its customers or incorporated in products licensed or sold by
the Borrower to its customers, in each case, other than as permitted hereunder.

 

“Foreign Exchange Reserve Percentage” means reserves in an amount equal to a
percentage of FX Contracts outstanding, as determined by Lender, in its Good
Faith Business Judgment from time to time.

 

“Foreign Subsidiaries” has the meaning given in Section 8(e) of the Schedule.

 

“FX Contracts” means contracts between Borrower and Lender for foreign exchange
transactions.

 

“GAAP” means generally accepted accounting principles consistently applied, as
in effect from time to time in the United States.

 

“General Intangibles” means all present and future “general intangibles” as
defined in the Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation all Intellectual
Property, payment intangibles, royalties, contract rights, goodwill, franchise
agreements, purchase orders, customer lists, route lists, telephone numbers,
domain names, claims, income tax refunds, security and other deposits, options
to purchase or sell real or personal property, rights in all litigation
presently or hereafter pending (whether in contract, tort or otherwise),
insurance policies (including without limitation key man, property damage, and
business interruption insurance), payments of insurance and rights to payment of
any kind.

 

“Good Faith Business Judgment” means Lender’s business judgment, exercised
honestly and in good faith and not arbitrarily.

 

“Guarantor” means any Person who has guaranteed, or in the future guarantees,
any of the Obligations.

 

“including” means including (but not limited to).

 

“Indebtedness” means (a) all indebtedness created, assumed or incurred in any
manner by Borrower representing money borrowed (including by the issuance of
debt securities, notes, bonds debentures or similar instruments), (b) all
indebtedness for the deferred purchase price of property or services, (c) the
Obligations, (d) obligations and liabilities of any Person secured by a Lien or
claim on property owned by Borrower, even though Borrower has not assumed or
become liable therefor, (e) obligations and liabilities created or arising under
any capital lease or conditional sales contract or other title retention
agreement with respect to property used or acquired by Borrower, even though the
rights and remedies of the lessor, seller or lender are limited to repossession
or otherwise limited; (f) all obligations of Borrower on or with respect to
letters of credit, bankers’ acceptances and other similar extensions of credit
whether or not representing obligations for borrowed money; and (g) the amount
of any Contingent Obligations of Borrower.

 

“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following: Copyrights, Trademarks and Patents; any and all trade
secrets, and any and all intellectual property rights in computer software and
computer software products now or hereafter existing, created, acquired or held;
any and all design rights which may be available to Borrower now or hereafter
existing, created, acquired or held; any and all claims for damages by way of
past, present and future infringement of any of the rights included above, with
the right, but not the obligation, to sue for and collect such damages for said
use or infringement of the intellectual property rights identified above; all
licenses or other rights to use any of the Copyrights, Patents or Trademarks,
and all license fees and royalties arising from such use; and all amendments,
renewals and extensions of any of the Copyrights, Trademarks or Patents.

 

 
-14-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement





 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other state, federal or other bankruptcy or insolvency law, now or
hereafter in effect, including assignments for the benefit of creditors, formal
or informal moratoria, compositions, extension generally with its creditors, or
proceedings seeking reorganization, arrangement, readjustment of debt,
dissolution or liquidation, or other relief.

 

“Inventory” means all present and future “inventory” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all merchandise, raw materials, parts,
supplies, packing and shipping materials, work in process and finished products,
including without limitation such inventory as is temporarily out of Borrower’s
custody or possession or in transit, and including any returned goods and any
documents of title representing any of the above.

 

“Investment” means any beneficial ownership interest in any Person (including
stock, securities, partnership interest, limited liability company interest, or
other interests), and any loan, advance or capital contribution to any Person,
including the creation or capital contribution to a wholly-owned or
partially-owned subsidiary.

 

“Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, and all options and warrants to purchase
any of the foregoing, wherever located, and all other securities of every kind,
whether certificated or uncertificated.

 

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

 

“Loan Documents” means, collectively, this Agreement, the Representations, and
all other present and future documents, instruments and agreements between
Lender and Borrower, including, but not limited to those relating to this
Agreement, and all amendments and modifications thereto and replacements
therefor.

 

“Material Adverse Change” means a material adverse effect on (i) the operations,
business or financial condition of Borrower taken as a whole, (ii) the ability
of Borrower to repay the Obligations or otherwise perform its obligations under
the Loan Documents, or (iii) Borrower’s interest in, or the value, perfection or
priority of Lender’s security interest in the Collateral other than as permitted
hereunder.

 

“Obligations” means all present and future Loans, advances, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Borrower to Lender, whether evidenced by this Agreement or any note or other
instrument or document, or otherwise, whether arising from an extension of
credit, opening of a letter of credit, banker's acceptance, loan, guaranty,
indemnification, Ancillary Service or otherwise, whether direct or indirect
(including, without limitation, those acquired by assignment and any
participation by Lender in Borrower's debts owing to others, and any interest
and other obligations that accrue after the commencement of an Insolvency
Proceeding), absolute or contingent, due or to become due, including, without
limitation, all interest, charges, expenses, fees, attorney's fees, expert
witness fees, audit fees, letter of credit fees, collateral monitoring fees,
closing fees, facility fees, termination fees, minimum interest charges and any
other sums owing by Borrower under this Agreement or under any other Loan
Documents.

 

“Other Property” means the following as defined in the Code in effect on the
date hereof with such additions to such term as may hereafter be made, and all
rights relating thereto: all present and future “commercial tort claims”
(including without limitation any commercial tort claims identified in the
Representations), “documents”, “instruments”, “promissory notes”, “chattel
paper”, “letters of credit”, “letter-of-credit rights”, “fixtures”, “farm
products” and “money”; and all other goods and personal property of every kind,
tangible and intangible, whether or not governed by the Code.

 

“Overadvance” is defined in Section 1.3.

 

“Parent” means Xplore Technologies Corp., a Delaware corporation.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Payment” means all checks, wire transfers and other items of payment received
by Lender (including proceeds of Accounts and payment of the Obligations in
full) for credit to Borrower’s outstanding Loans.

 

 
-15-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement





 

“Permitted Indebtedness” means:

 

(i)      the Obligations;

 

(ii)     [reserved];

 

(iii)     trade payables incurred in the ordinary course of business;

 

(iv)     Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

 

(v)     capitalized leases and purchase money Indebtedness secured by Permitted
Liens in an aggregate amount not exceeding $250,000 at any time outstanding,
provided the amount of such capitalized leases and purchase money Indebtedness
do not exceed, at the time they were incurred, the lesser of the cost or fair
market value of the property so leased or financed with such Indebtedness;

 

(vi)     Subordinated Debt;

 

(vii)     Indebtedness secured by Permitted Liens in the amounts set forth in
the definition of Permitted Liens;

 

(viii)      Indebtedness owing by a Borrower to any other Borrower;

 

(ix)     extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness in clauses (ii) through (vi) above, provided
that the principal amount thereof is not increased and the terms thereof are not
modified to impose more burdensome terms upon Borrower, and provided, in the
case of Subordinated Debt, that it continues to be Subordinated Debt;

 

(x)     Indebtedness of (a) Borrower to any Subsidiary in an aggregate principal
amount not to exceed $100,000 or (b) any Subsidiary to another Subsidiary in an
aggregate principal amount not to exceed $100,000; and

 

(xi)     other Indebtedness of Borrower in an aggregate principal amount not to
exceed $50,000.

 

“Permitted Investments” means:

 

(i)     Marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one year from the date of acquisition thereof, commercial paper maturing no more
than one year from the date of creation thereof and currently having rating of
at least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s
Investors Service, Lender’s certificates of deposit maturing no more than one
year from the date of investment therein, and Lender’s money market accounts;
Investments in regular deposit or checking accounts held with Lender or subject
to a control agreement in favor of Lender;

 

(ii)     Investments of (a) a Borrower in another Borrower or (b) a Borrower in
a Foreign Subsidiary not exceeding the amounts set forth in Section 8(e) of the
Schedule without duplication of the amounts set forth in clause (x) of Permitted
Indebtedness or (c) a Borrower in a Subsidiary the proceeds of which are used by
such Subsidiary to fund payrolls, benefits or associated taxes of such
Subsidiary;

 

(iii)      Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business; and

 

(iv)      Investments consisting of notes receivable of, or prepaid royalties
and other credit extensions, to customers and suppliers who are not Affiliates,
in the ordinary course of business.

 

“Permitted Liens” means the following:

 

(i)      purchase money security interests in specific items of Equipment;

 

(ii)      leases of specific items of Equipment, including, but not limited to,
operating leases;

 

(iii)      Liens for taxes not yet payable;

 

(iv)      additional security interests which are consented to in writing by
Lender, which consent may be withheld in its Good Faith Business Judgment, and
which are subordinate to the security interest of Lender pursuant to a
subordination agreement in such form and containing such provisions as Lender
shall specify in its Good Faith Business Judgment;

 

(v)      Liens arising from judgments, decrees or attachments in circumstances
not constituting an Event of Default;

 

(vi)      security interests being terminated substantially concurrently with
this Agreement;

 

 
-16-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement





 

(vii)      Liens incurred on deposits made in the ordinary course of business in
connection with workers compensation, unemployment insurance, social security
and other like laws or to secure the performance of statutory obligations, in an
aggregate amount not exceeding $150,000 at any time;

 

(viii)      Liens of mechanics, materialmen, workers, repairmen, fillers and
common carriers arising by operation of law for amounts that are not yet due and
payable or which are being contested in good faith by Borrower by appropriate
proceedings, in an aggregate amount not exceeding $100,000 at any time;

 

(ix)     deposits or pledges of cash to secure bids, tenders, contracts (other
than contracts for the payment of money), leases, surety and appeal bonds and
other obligations of a like nature arising in the ordinary course of business,
in an aggregate amount not exceeding $150,000 at any time;

 

(x)     statutory, common law or contractual Liens of depository institutions or
institutions holding securities accounts (including rights of set-off) securing
only customary charges and fees in connection with such accounts;

 

(xi)      non-exclusive licenses of Intellectual Property granted to third
parties in the ordinary course of business; and

 

(xii)     Liens arising under this Agreement or any other Loan Document.

 

Lender will have the right to require, as a condition to its consent under
subparagraph (iv) above, that the holder of the additional security interest or
voluntary Lien sign a subordination agreement on Lender’s then standard form,
acknowledge that the security interest is subordinate to the security interest
in favor of Lender, and agree not to take any action to enforce its subordinate
security interest so long as any Obligations remain outstanding, and that
Borrower agree that any uncured default in any obligation secured by the
subordinate security interest shall also constitute an Event of Default under
this Agreement.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, government, or any agency or political division thereof, or any
other entity.

 

“Prime Rate” means the variable rate of interest per annum, most recently
announced by Lender as its “prime rate” (whether or not such announced rate is
the lowest rate available from Lender).

 

“Representations” means the written Representations and Warranties provided by
Borrower to Lender referred to in the Schedule.

 

“Reserves” means, as of any date of determination, such amounts as Lender may
from time to time establish and revise in its Good Faith Business Judgment,
reducing the amount of Loans, and other financial accommodations which would
otherwise be available to Borrower under the lending formulas provided in the
Schedule: (a) to reflect events, conditions, contingencies or risks which, as
determined by Lender in its Good Faith Business Judgment, do or may adversely
affect (i) the Collateral or any other property which is security for the
Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets, business or prospects of Borrower
(taken as a whole) or any Guarantor, or (iii) the security interests and other
rights of Lender in the Collateral (including the enforceability, perfection and
priority thereof); or (b) to reflect Lender's good faith belief that any
Collateral report or financial information furnished by or on behalf of Borrower
or any Guarantor to Lender pursuant to the Loan Documents is or may have been
incomplete, inaccurate or misleading in any material respect; or (c) in respect
of any state of facts which Lender determines in good faith constitutes an Event
of Default or may, with notice or passage of time or both, constitute an Event
of Default.

 

“Subordinated Debt” means unsecured Indebtedness which is on terms acceptable to
Lender in its Good Faith Business Judgment, and which is subordinated to the
Obligations pursuant to a subordination agreement in such form as Lender shall
specify in its Good Faith Business Judgment

 

“Subsidiary” means, with respect to any Person, a Person of which more than 50%
of the voting stock or other equity interests is owned or controlled, directly
or indirectly, by such Person or one or more Affiliates of such Person.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

“XTCA” means Xplore Technologies Corporation of America, a Delaware corporation.

 

“XTIC” means Xplore Technologies International Corp., a Delaware corporation.

 

Other Terms. All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with GAAP,
consistently applied. All other terms contained in this Agreement, unless
otherwise indicated, shall have the meanings provided by the Code, to the extent
such terms are defined therein.

 

 
-17-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement





 

9.     GENERAL PROVISIONS.

 

9.1 Application of Payments. All payments with respect to the Obligations may be
applied, and in Lender's Good Faith Business Judgment reversed and re-applied,
to the Obligations, in such order and manner as Lender shall determine in its
Good Faith Business Judgment. Lender shall not be required to credit Borrower's
account for the amount of any item of payment which is unsatisfactory to Lender
in its Good Faith Business Judgment, and Lender may charge Borrower's loan
account for the amount of any item of payment which is returned to Lender
unpaid. In computing interest on the Obligations, all Payments will be deemed
received when received in immediately available funds, and if such immediately
available funds are received after 1:00 PM Eastern Time on any day, they shall
be deemed received on the next Business Day.

 

9.2 Increased Costs and Reduced Return. If Lender shall have determined that the
adoption or implementation of, or any change in, any law, rule, treaty or
regulation, or any policy, guideline or directive of, or any change in, the
interpretation or administration thereof by, any court, central bank or other
administrative or governmental authority, or compliance by Lender with any
directive of, or guideline from, any central bank or other Governmental
Authority or the introduction of, or change in, any accounting principles
applicable to Lender (whether or not having the force of law) shall (i) subject
the Lender to any tax, duty or other charge with respect to this Agreement or
any Loan made hereunder, or change the basis of taxation of payments to Lender
of any amounts payable hereunder (except for taxes on the overall net income of
Lender), (ii) impose, modify or deem applicable any reserve, special deposit or
similar requirement against any Loan, or against assets of or held by, or
deposits with or for the account of, or credit extended by, Lender, or
(iii) impose on Lender any other condition regarding this Agreement or any Loan,
and the result of any event referred to in clauses (i), (ii) or (iii) above
shall be to increase the cost to Lender of making any Loan, or agreeing to make
any Loan or to reduce any amount received or receivable by Lender, then, upon
demand by Lender, the Borrower shall pay to Lender such additional amounts as
will compensate the Lender for such increased costs or reductions in amount. All
amounts payable under this Section shall bear interest from the date of demand
by the Lender until payment in full to the Lender at the interest rate otherwise
payable hereunder with respect to the applicable Loans. With respect to this
Section 9.2, Lender shall treat Borrower no differently than Lender treats other
similarly situated borrowers. A certificate of the Lender claiming compensation
under this Section, specifying the event herein above described and the nature
of such event shall be submitted by the Lender to the Borrower, setting forth
the additional amount due and an explanation of the calculation thereof, and the
Lender's reasons for invoking the provisions of this Section, and the same shall
be final and conclusive absent manifest error.

 

9.3 Charges to Accounts. Lender may, in its discretion, require that Borrower
pay monetary Obligations in cash to Lender, or charge them to Borrower’s Loan
account (in which event they will bear interest at the same rate applicable to
the Loans), or any of Borrower’s Deposit Accounts maintained with Lender.

 

9.4 Monthly Accountings. Lender may provide Borrower monthly with an account of
advances, charges, expenses and payments made pursuant to this Agreement and
shall, upon the request of Borrower, promptly provide such accounts to Borrower.
Such account shall be deemed correct, accurate and binding on Borrower and an
account stated (except for reverses and reapplications of payments made and
corrections of errors discovered by Lender or manifest errors), unless Borrower
notifies Lender in writing to the contrary describing the nature of any alleged
errors or omissions.

 

9.5 Notices. All notices to be given under this Agreement shall be in writing
and shall be given either personally or by reputable private delivery service or
by regular first-class mail, or certified mail return receipt requested,
addressed (i) to Borrower at the address shown in the heading to this Agreement,
or (ii) to Lender at the address shown in the heading to this Agreement, or
(iii) for either party at any other address designated in writing by one party
to the other party. All notices shall be deemed to have been given upon delivery
in the case of notices personally delivered, or at the expiration of one
Business Day following delivery to the private delivery service, or two Business
Days following the deposit thereof in the United States mail, with postage
prepaid.

 

9.6 Severability. Should any provision of this Agreement be held by any court of
competent jurisdiction to be void or unenforceable, such defect shall not affect
the remainder of this Agreement, which shall continue in full force and effect.

 

9.7 Integration. This Agreement and such other written agreements, documents and
instruments as may be executed in connection herewith are the final, entire and
complete agreement between Borrower and Lender and supersede all prior and
contemporaneous negotiations and oral representations and agreements, all of
which are merged and integrated in this Agreement. There are no oral
understandings, representations or agreements between the parties which are not
set forth in this Agreement or in other written agreements signed by the parties
in connection herewith.

 

 
-18-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement





 

9.8 Waivers; Indemnity. The failure of Lender at any time or times to require
Borrower to strictly comply with any of the provisions of this Agreement or any
other Loan Document shall not waive or diminish any right of Lender later to
demand and receive strict compliance therewith. Any waiver of any default shall
not waive or affect any other default, whether prior or subsequent, and whether
or not similar. None of the provisions of this Agreement or any other Loan
Document shall be deemed to have been waived by any act or knowledge of Lender
or its agents or employees, but only by a specific written waiver signed by an
authorized officer of Lender and delivered to Borrower. Borrower waives the
benefit of all statutes of limitations relating to any of the Obligations or
this Agreement or any other Loan Document, and Borrower waives demand, protest,
notice of protest and notice of default or dishonor, notice of payment and
nonpayment, release, compromise, settlement, extension or renewal of any
commercial paper, instrument, account, General Intangible, document or guaranty
at any time held by Lender on which Borrower is or may in any way be liable, and
notice of any action taken by Lender, unless expressly required by this
Agreement. Borrower hereby agrees to indemnify Lender and its affiliates,
subsidiaries, parent, directors, officers, employees, agents, and attorneys, and
to hold them harmless from and against any and all claims, debts, liabilities,
demands, obligations, actions, causes of action, penalties, costs and expenses
(including reasonable and documented attorneys’ fees), of every kind (the
“Losses”), which they may sustain or incur based upon or arising out of any of
the Obligations, or any relationship or agreement between Lender and Borrower,
or any other matter, relating to Borrower or the Obligations; provided that this
indemnity shall not extend to Losses proximately caused by the indemnitee’s own
gross negligence or willful misconduct. Notwithstanding any provision in this
Agreement to the contrary, the indemnity agreement set forth in this Section
shall survive any termination of this Agreement and shall for all purposes
continue in full force and effect.

 

9.9 Liability. NEITHER LENDER NOR ANY OF ITS AFFILIATES, SUBSIDIARIES,
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR ATTORNEYS SHALL BE LIABLE FOR ANY
CLAIMS, DEMANDS, LOSSES OR DAMAGES, OF ANY KIND WHATSOEVER, MADE, CLAIMED,
INCURRED OR SUFFERED BY BORROWER OR ANY OTHER PARTY THROUGH THE ORDINARY
NEGLIGENCE OF LENDER, OR ITS PARENT OR ANY OF ITS AFFILIATES, SUBSIDIARIES,
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR ATTORNEYS, BUT NOTHING HEREIN SHALL
RELIEVE LENDER FROM LIABILITY FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. NO PARTY HERETO NOR ANY OF THEIR RESPECTIVE AFFILIATES,
SUBSIDIARIES, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR ATTORNEYS SHALL BE
RESPONSIBLE OR LIABLE TO THE OTHER OR TO ANY OTHER PARTY FOR ANY INDIRECT,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
ANY FINANCIAL ACCOMMODATION HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER
THIS AGREEMENT OR AS A RESULT OF ANY OTHER ACT, OMISSION OR TRANSACTION.

 

9.10 Amendment. The terms and provisions of this Agreement may not be waived or
amended, except in a writing executed by Borrower and a duly authorized officer
of Lender.

 

9.11 Time of Essence. Time is of the essence in the performance by Borrower of
each and every obligation under this Agreement.

 

9.12 Attorneys Fees and Costs. Borrower shall reimburse Lender for all
reasonable and documented attorneys’ and consultant’s fees incurred after the
date hereof (including without limitation those of Lender’s outside counsel, and
whether incurred before, during or after an Insolvency Proceeding), and all
filing, recording, search, title insurance, appraisal, audit, and other
reasonable costs incurred by Lender, pursuant to, or in connection with, or
relating to this Agreement after the date hereof (whether or not a lawsuit is
filed), including, but not limited to, any reasonable attorneys’ fees and costs
Lender incurs after the date hereof in order to do the following: prepare and
negotiate future documents relating to this Agreement; obtain legal advice after
the date hereof in connection with this Agreement or Borrower; enforce, or seek
to enforce, any of its rights; prosecute actions against, or defend actions by,
Account Debtors; commence, intervene in, or defend any action or proceeding;
initiate any complaint to be relieved of any automatic stay in bankruptcy; file
or prosecute any probate claim, bankruptcy claim, third-party claim, or other
claim; examine, audit, copy, and inspect any of the Collateral or any of
Borrower's books and records; protect, obtain possession of, lease, dispose of,
or otherwise enforce Lender’s security interest in, the Collateral; and
otherwise represent Lender in any litigation relating to Borrower. For the
avoidance of doubt, such attorneys’ fees and costs shall not include fees and
expenses incurred in connection with the Purchase Agreement or the transactions
contemplated thereby (other than fees and expenses incurred in connection with
the Purchaser Square 1 Credit Agreement (as defined in the Purchase Agreement)
which shall be reimbursed pursuant to and in accordance with this Section 9.12).
If either Lender or Borrower files any lawsuit against the other predicated on a
breach of this Agreement, the prevailing party in such action shall be entitled
to recover its reasonable costs and documented attorneys’ fees, including (but
not limited to) reasonable and documented attorneys’ fees and costs incurred in
the enforcement of, execution upon or defense of any order, decree, award or
judgment from the non-prevailing party. All attorneys’ fees and costs to which
Lender may be entitled pursuant to this Paragraph shall immediately become part
of Borrower's Obligations, shall be due on demand, and shall bear interest at a
rate equal to the highest interest rate applicable to any of the Obligations.

 

9.13 Benefit of Agreement. The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective successors, assigns, heirs,
beneficiaries and representatives of Borrower and Lender; provided, however,
that Borrower may not assign or transfer any of its rights under this Agreement
without the prior written consent of Lender, and any prohibited assignment shall
be void. No consent by Lender to any assignment shall release Borrower from its
liability for the Obligations.

 

 
-19-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement





 

9.14 Joint and Several Liability. If Borrower consists of more than one Person,
their liability shall be joint and several, and the compromise of any claim
with, or the release of, any Borrower shall not constitute a compromise with, or
a release of, any other Borrower.

 

9.15 Limitation of Actions. Any claim or cause of action by Borrower against
Lender, its directors, officers, employees, agents, accountants or attorneys,
based upon, arising from, or relating to this Loan Agreement, or any other Loan
Document, or any other transaction contemplated hereby or thereby or relating
hereto or thereto, shall be barred unless asserted by Borrower by the
commencement of an action or proceeding in a court of competent jurisdiction by
the filing of a complaint within one year after Borrower obtains knowledge of or
reasonably should have had knowledge of the occurrence or omission upon which
such claim or cause of action, or any part thereof, is based, and the service of
a summons and complaint on an officer of Lender, or on any other person
authorized to accept service on behalf of Lender. Borrower agrees that such
one-year period is a reasonable and sufficient time for Borrower to investigate
and act upon any such claim or cause of action. The one-year period provided
herein shall not be waived, tolled, or extended except by the written consent of
Lender in its sole discretion. This provision shall survive any termination of
this Loan Agreement or any other Loan Document.

 

9.16 Paragraph Headings; Construction. Paragraph headings are only used in this
Agreement for convenience. Borrower and Lender acknowledge that the headings may
not describe completely the subject matter of the applicable paragraph, and the
headings shall not be used in any manner to construe, limit, define or interpret
any term or provision of this Agreement. This Agreement has been fully reviewed
and negotiated between the parties and no uncertainty or ambiguity in any term
or provision of this Agreement shall be construed strictly against Lender or
Borrower under any rule of construction or otherwise.

 

9.17 Public Announcement. Each party hereby agrees that the other party may make
a public announcement of the transactions contemplated by this Agreement, and
may publicize the same in marketing materials, newspapers and other
publications, and otherwise, and in connection therewith may use the Borrower’s
name, tradenames and logos. Borrower may disclose this Agreement and the
transactions contemplated hereby to the extent required by applicable law.

 

9.18 Confidentiality. Lender agrees to use the same degree of care that it
exercises with respect to its own proprietary information, to maintain the
confidentiality of any and all proprietary, trade secret or confidential
information provided to or received by Lender from the Borrower, which indicates
that it is confidential or would reasonably be understood to be confidential,
including business plans and forecasts, non-public financial information,
confidential or secret processes, formulae, devices and contractual information,
customer lists, and employee relation matters, provided that Lender may disclose
such information to its officers, directors, employees, attorneys, accountants,
affiliates, participants, prospective participants, assignees and prospective
assignees (collectively, the “Representatives”), and such other Persons to whom
Lender shall at any time be required to make such disclosure in accordance with
applicable law, it being understood that Lender will inform persons to whom such
disclosure is made of the confidential nature of such information and such
persons shall agree to keep such information confidential, and provided further,
that the foregoing provisions shall not apply to disclosures made by Lender in
its Good Faith Business Judgment in connection with the enforcement of its
rights or remedies after an Event of Default has occurred and is continuing. The
confidentiality agreement in this Section supersedes any prior confidentiality
agreement of Lender relating to Borrower.

 

9.19 Governing Law; Jurisdiction; Venue; Arbitration. This Agreement and all
acts, transactions, disputes and controversies arising hereunder or relating
hereto, and all rights and obligations of the parties shall be governed by, and
construed in accordance with, the internal laws (and not the conflict of laws
rules) of the State of North Carolina. All disputes, controversies, claims,
actions and other proceedings involving, directly or indirectly, any matter in
any way arising out of, related to, or connected with, this Agreement or the
relationship between Borrower and Lender, and any and all other claims of
Borrower against Lender of any kind, shall be brought only in the General Court
of Justice of North Carolina sitting in Durham County, North Carolina or the
United States District Court for the Middle District of North Carolina, and each
consents to the jurisdiction of any such court, and waives any and all rights
the party may have to object to the jurisdiction of any such court, or to
transfer or change the venue of any such action or proceeding, including,
without limitation, any objection to venue or request for change in venue based
on the doctrine of forum non conveniens; provided that, notwithstanding the
foregoing, nothing herein shall limit the right of Lender to bring proceedings
against Borrower in the courts of any other jurisdiction. Borrower consents to
service of process in any action or proceeding brought against it by Lender in
connection with this Agreement or any Loan Document, by personal delivery, or by
mail addressed as set forth in this Agreement or by any other method permitted
by law. If the jury waiver set forth in Section 9.21 below is not enforceable,
then any dispute, controversy, claim, action or similar proceeding arising out
of or relating to this Agreement, the Loan Documents or any of the transactions
contemplated therein shall be settled by final and binding arbitration held in
Durham County, North Carolina in accordance with the then current Commercial
Arbitration Rules of the American Arbitration Association by one arbitrator
appointed in accordance with those rules. The arbitrator shall apply North
Carolina law to the resolution of any dispute, without reference to rules of
conflicts of law or rules of statutory arbitration. Judgment upon any award
resulting from arbitration may be entered into and enforced by any state or
federal court having jurisdiction thereof. Notwithstanding the foregoing, the
parties may apply to any court of competent jurisdiction for preliminary or
interim equitable relief, or to compel arbitration in accordance with this
Section. The costs and expenses of the arbitration, including without
limitation, the arbitrator’s fees and expert witness fees, and reasonable and
documented attorneys’ fees, incurred by the parties to the arbitration may be
awarded to the prevailing party, in the discretion of the arbitrator, or may be
apportioned between the parties in any manner deemed appropriate by the
arbitrator. Unless and until the arbitrator decides that one party is to pay for
all (or a share) of such costs and expenses, both parties shall share equally in
the payment of the arbitrator’s fees as and when billed by the arbitrator.   

 

 
-20-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement





 

 9.20 Multiple Borrowers; Suretyship Waivers.

 

(a) Borrowers’ Agent. Each Borrower hereby irrevocably appoints each other
Borrower, as the agent, attorney-in-fact and legal representative of all
Borrowers for all purposes, including requesting disbursement of Loans and
receiving account statements and other notices and communications to Borrowers
(or any of them) from Lender. Lender may rely, and shall be fully protected in
relying, on any request for a Loan, disbursement instruction, report,
information or any other notice or communication made or given by any Borrower,
whether in its own name, as Borrowers' agent, or on behalf of one or more
Borrowers, and Lender shall not have any obligation to make any inquiry or
request any confirmation from or on behalf of any other Borrower as to the
binding effect on it of any such request, instruction, report, information,
other notice or communication, nor shall the joint and several character of
Borrowers' obligations hereunder be affected thereby. In the discretion of the
Lender, the Cash Collateral Account may be in the name of any one or more of the
Borrowers, and checks and other payments made payable to any Borrower may be
deposited into such Cash Collateral Account.

 

(b)     Waivers. Each Borrower hereby waives, to the extent allowed by
applicable laws: (i) any right to require Lender to institute suit against, or
to exhaust its rights and remedies against, any other Borrower or any other
person, or to proceed against any property of any kind which secures all or any
part of the Obligations, or to exercise any right of offset or other right with
respect to any reserves, credits or deposit accounts held by or maintained with
Lender or any indebtedness of Lender to any other Borrower, or to exercise any
other right or power, or pursue any other remedy Lender may have; (ii) any
defense arising by reason of any disability or other defense of any other
Borrower or any Guarantor or any endorser, co-maker or other person, or by
reason of the cessation from any cause whatsoever of any liability of any other
Borrower or any Guarantor or any endorser, co-maker or other person, with
respect to all or any part of the Obligations, or by reason of any act or
omission of Lender or others which directly or indirectly results in the
discharge or release of any other Borrower or any Guarantor or any other person
or any Obligations or any security therefor, whether by operation of law or
otherwise; (iii) any defense arising by reason of any failure of Lender to
obtain, perfect, maintain or keep in force any Lien on, any property of any
Borrower or any other person; and (iv) any defense based upon or arising out of
any bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
liquidation or dissolution proceeding commenced by or against any other Borrower
or any Guarantor or any endorser, co-maker or other person, including without
limitation any discharge of, or bar against collecting, any of the Obligations
(including without limitation any interest thereon), in or as a result of any
such proceeding. Until all of the Obligations have been paid, performed, and
discharged in full, nothing shall discharge or satisfy the liability of Borrower
hereunder except the full performance and payment of all of the Obligations. If
any claim is ever made upon Lender for repayment or recovery of any amount or
amounts received by Lender in payment of or on account of any of the
Obligations, because of any claim that any such payment constituted a
preferential transfer or fraudulent conveyance, or for any other reason
whatsoever, and Lender repays all or part of said amount by reason of any
judgment, decree or order of any court or administrative body having
jurisdiction over Lender or any of its property, or by reason of any settlement
or compromise of any such claim effected by Lender with any such claimant
(including without limitation any other Borrower), then and in any such event,
Borrower agrees that any such judgment, decree, order, settlement and compromise
shall be binding upon Borrower, notwithstanding any revocation or release of
this Agreement or the cancellation of any note or other instrument evidencing
any of the Obligations, or any release of any of the Obligations, and the
Borrower shall be and remain liable to Lender under this Agreement for the
amount so repaid or recovered, to the same extent as if such amount had never
originally been received by Lender, and the provisions of this sentence shall
survive, and continue in effect, notwithstanding any revocation or release of
this Agreement. Each Borrower hereby expressly and unconditionally waives all
rights of subrogation, reimbursement and indemnity of every kind against any
other Borrower, and all rights of recourse to any assets or property of any
other Borrower, and all rights to any collateral or security held for the
payment and performance of any Obligations, including (but not limited to) any
of the foregoing rights which Borrower may have under any present or future
document or agreement with any other Borrower or other person, and including
(but not limited to) any of the foregoing rights which Borrower may have under
any equitable doctrine of subrogation, implied contract, or unjust enrichment,
or any other equitable or legal doctrine. Each Borrower hereby waives any
defense based on impairment or destruction of its subrogation or other rights
against any other Borrower and waives all benefits which might otherwise be
available to it under any statutory or common law suretyship defenses or
marshalling rights, now and hereafter in effect.

 

 
-21-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement





 

(c)     Consents. Each Borrower hereby consents and agrees that, without notice
to or by Borrower and without affecting or impairing in any way the obligations
or liability of Borrower hereunder, Lender may, from time to time before or
after revocation of this Agreement, do any one or more of the following in
Lender's sole and absolute discretion: (i) accept partial payments of,
compromise or settle, renew, extend the time for the payment, discharge, or
performance of, refuse to enforce, and release all or any parties to, any or all
of the Obligations; (ii) grant any other indulgence to any Borrower or any other
person in respect of any or all of the Obligations or any other matter;
(iii) accept, release, waive, surrender, enforce, exchange, modify, impair, or
extend the time for the performance, discharge, or payment of, any and all
property of any kind securing any or all of the Obligations or any guaranty of
any or all of the Obligations, or on which Lender at any time may have a Lien,
or refuse to enforce its rights or make any compromise or settlement or
agreement therefor in respect of any or all of such property; (iv) substitute or
add, or take any action or omit to take any action which results in the release
of, any one or more other Borrowers or any endorsers or Guarantors of all or any
part of the Obligations, including, without limitation one or more parties to
this Agreement, regardless of any destruction or impairment of any right of
contribution or other right of Borrower; (v) apply any sums received from any
other Borrower, any Guarantor, endorser, or co-signer, or from the disposition
of any Collateral or security, to any indebtedness whatsoever owing from such
person or secured by such Collateral or security, in such manner and order as
Lender determines in its sole discretion, and regardless of whether such
indebtedness is part of the Obligations, is secured, or is due and payable.
Borrower consents and agrees that Lender shall be under no obligation to marshal
any assets in favor of Borrower, or against or in payment of any or all of the
Obligations. Borrower further consents and agrees that Lender shall have no
duties or responsibilities whatsoever with respect to any property securing any
or all of the Obligations. Without limiting the generality of the foregoing,
Lender shall have no obligation to monitor, verify, audit, examine, or obtain or
maintain any insurance with respect to, any property securing any or all of the
Obligations.

 

(d) Independent Liability. Each Borrower hereby agrees that one or more
successive or concurrent actions may be brought hereon against Borrower, in the
same action in which any other Borrower may be sued or in separate actions, as
often as deemed advisable by Lender. Each Borrower is fully aware of the
financial condition of each other Borrower and is executing and delivering this
Agreement based solely upon its own independent investigation of all matters
pertinent hereto, and Borrower is not relying in any manner upon any
representation or statement of Lender with respect thereto. Each Borrower
represents and warrants that it is in a position to obtain, and each Borrower
hereby assumes full responsibility for obtaining, any additional information
concerning any other Borrower's financial condition and any other matter
pertinent hereto as Borrower may desire, and Borrower is not relying upon or
expecting Lender to furnish to it any information now or hereafter in Lender's
possession concerning the same or any other matter.

 

(e) Subordination. All indebtedness of a Borrower now or hereafter arising held
by another Borrower is subordinated to the Obligations and the Borrower holding
the indebtedness shall take all actions reasonably requested by Lender to
effect, to enforce and to give notice of such subordination.

 

[Signatures on Next Page]

 

Form Version: -5.4 (07-13)

Document Version - 5

 

 
-22-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement





 

9.21 Mutual Waiver of Jury Trial. LENDER AND BORROWER EACH ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, BUT THAT IT MAY BE WAIVED.
EACH OF THE PARTIES, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT,
WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING
OUT OF THIS AGREEMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE OF CONDUCT, DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN), ACTION OR INACTION OF ANY OF THEM. THESE
PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR
RELINQUISHED BY LENDER OR BORROWER, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY
EACH OF THEM. IF FOR ANY REASON THE PROVISIONS OF THIS SECTION ARE VOID, INVALID
OR UNENFORCEABLE, THE SAME SHALL NOT AFFECT ANY OTHER TERM OR PROVISION OF THIS
AGREEMENT, AND ALL OTHER TERMS AND PROVISIONS OF THIS AGREEMENT SHALL BE
UNAFFECTED BY THE SAME AND CONTINUE IN FULL FORCE AND EFFECT.

 

Borrower:

 

Xplore Technologies Corp.

 

 

  /s/ Michael J. Rapisand           

By:         Michael J. Rapisand

Title:     Chief Financial Officer

 

 

Xplore Technologies Corporation of America

 

 

 

  /s/ Michael J. Rapisand           

By:         Michael J. Rapisand

Title:     Chief Financial Officer

 

 

 

Lender:

 

Square 1 Bank

 

 

  /s/ Richard Suhl           

By:         Richard Suhl

Title:     Senior Vice President

 

 
-23-

--------------------------------------------------------------------------------

 

 

 

[ex10-1img001.jpg] [ex10-1img002.jpg]

 

Schedule to

 

Loan and Security Agreement

 

Borrower:

Xplore Technologies Corp.

Xplore Technologies Corporation of America

 

Address:

14000 Summit Drive #900

Austin, TX 78728     

 

Date:

April 17, 2015     

 

This Schedule forms an integral part of the Loan and Security Agreement between
SQUARE 1 BANK and the above Borrower of even date (the “Loan Agreement”).

 

 

1. Credit Limit

 

    (Section 1.1): 

The Loans shall consist of Formula Revolving Loans (the “Formula Loans”) and
Non-Formula Revolving Loans (the “Non-Formula Loans”) as follows. “Loans” as
used in the Loan Agreement and this Schedule means, collectively, the Formula
Loans and the Non-Formula Loans.

 

A.     Formula Revolving Loans. An amount not to exceed the lesser of (a) and
(b) below (the “Formula Loans Credit Limit”):

 

(a)     a total of $15,000,000 at any one time outstanding; or

 

(b)     85% (an “Advance Rate”) of the amount of Borrower’s Eligible Accounts
(as defined in Section 8 above).

 

 

Subject to the terms hereof, Loans may be borrowed, repaid and re-borrowed,
until the Maturity Date. After the Maturity Date no further Formula Loans will
be made. In Lender’s discretion Loans may be made separately to each Borrower
based on the Eligible Accounts of each Borrower.

 

 


--------------------------------------------------------------------------------

 

 

B.     Non-Formula Revolving Loans. Revolving Loans of up to the following
amounts (as applicable, the “Non-Formula Loans Credit Limit”):

 

(i)     From the date of this Agreement through April 16, 2016: $4,000,000;

 

(ii)     From April 17, 2016 through July 16, 2016: $3,520,000;

 

(iii)     From July 17, 2016 through October 16, 2016: $3,040,000;

 

(iv)     From October 17, 2016 through January 16, 2017: $2,560,000; and

 

(v)      From January 17, 2017 until the Maturity Date: $2,080,000.

 

Subject to the terms and conditions of this Agreement, Non-Formula Loans may be
borrowed, repaid and re-borrowed until the Maturity Date on which date the
entire unpaid principal balance of the Non-Formula Loans and all accrued and
unpaid interest thereon shall be due and payable. After the Maturity Date no
further Non-Formula Loans shall be made.

 

Borrower agrees that a portion of the proceeds of the initial Loans shall be
used to pay the cash portion of the Purchase Price as defined in that certain
Foreclosure Purchase and Sale Agreement, dated as of or about the date hereof,
between Lender, XTCA and the Motion Companies (the “Purchase Agreement”).

 

Borrower further agrees not to offset any Losses (as defined in the Purchase
Agreement) suffered or incurred by Borrower or any Purchaser Indemnitee (as
defined in the Purchase Agreement) arising out of, or resulting from Lender’s
breach of any covenant, undertaking, promise, representation or warranty
contained in the Purchase Agreement, against any amounts due Lender pursuant
hereto unless and until such Losses have been determined by a court of competent
jurisdiction in a final non-appealable judgment.

 

Ancillary Services Sublimit:

$3,000,000.

 

Credit Limit:

Notwithstanding any provisions herein to the contrary, in no event shall the
total Obligations (including without limitation the Formula Loans, the
Non-Formula Loans, and the Obligations relating to Ancillary Services) at any
time outstanding exceed $15,000,000 (the “Credit Limit”).

 

 


--------------------------------------------------------------------------------

 

 

 

 

 

 

2. Interest.

 

Interest Rate (Section 1.2):     

 

A rate equal to the Prime Rate in effect from time to time, plus 1.25% per
annum, provided that the interest rate in effect on any day shall not be less
than 4.5% per annum. Interest shall be calculated on the basis of a 360-day year
for the actual number of days elapsed. The interest rate applicable to the
Obligations shall change on each date there is a change in the Prime Rate.

 

 

        3. Fees (Section 1.4): None.        

 

4. Maturity Date

(Section 6.1): 

April 17, 2017.

   

 

5. Financial Covenants

    (Section 5.1):

Borrower shall comply with the following covenant. Compliance shall be
determined on a consolidated basis as of the end of each month:

 



          Minimum Liquidity:  The sum of (x) aggregate undrawn portion of the
Loans available under the Formula Loans Credit Limit and Non-Formula Loans
Credit Limit, respectively, plus (y) the aggregate amount of all non-restricted
cash and cash equivalents of Borrower as shown on Borrower’s financial
statements provided to Lender as required hereunder shall be at least
$3,000,000.            



 

6. Reporting.

      (Section 5.3):

 

Borrower shall provide Lender with the following, all of which shall be in such
form as Lender shall specify:

 

 

(a)

Transaction reports, schedules of collections, sales journal and credit memos,
each week and at the time of each Loan request, on Lender's standard form;

 

 


--------------------------------------------------------------------------------

 

 

 

(b)

Monthly accounts receivable agings, aged by invoice date, with borrowing base
certificate, within ten Business Days after the end of each month;

 

 

(c)

Monthly accounts payable agings, aged by invoice date, and outstanding or held
check registers, if any, within ten Business Days after the end of each month;

 

 

(d)

Monthly reconciliations of accounts receivable agings (aged by invoice date),
transaction reports, and general ledger, within ten Business Days after the end
of each month;

 

 

(e)

[omitted];

 

 

(f)

Monthly unaudited financial statements, as soon as available, and in any event
within 30 days after the end of each month;

 

 

(g)

Annual operating budgets and financial projections (including income statements,
balance sheets and cash flow statements, by month) for the upcoming fiscal year
of Borrower within twenty days prior to the end of each fiscal year of Borrower,
approved by Borrower’s board of directors;

 

 

(h)

Annual financial statements, as soon as available, and in any event within 90
days following the end of Borrower's fiscal year, certified by, and with an
unqualified opinion of, independent certified public accountants acceptable to
Lender;

 

 

(i)

Each of the financial statements in subsections (e) and (g) above shall be
accompanied by Compliance Certificates, in such form as Lender shall reasonably
specify, signed by the Chief Financial Officer of Borrower, certifying that as
of the end of such period Borrower was in full compliance with all of the terms
and conditions of the Loan Agreement, and setting forth calculations showing
compliance with the financial covenants set forth in this Agreement and such
other information as Lender shall request in its Good Faith Business Judgment;

 

 

(j)

promptly upon receipt, each management letter prepared by Borrower’s independent
certified public accounting firm regarding Borrower’s management control
systems;

 

 

(k)

such budgets, sales projections, operating plans or other financial information
generally prepared by Borrower in the ordinary course of business as Lender may
reasonably request from time to time; and

 

 


--------------------------------------------------------------------------------

 

 

 

(l)

within 30 days of the last day of each fiscal quarter, a report signed by
Borrower, in form reasonably acceptable to Lender, listing any applications or
registrations that Borrower has made or filed in respect of any Patents,
Copyrights or Trademarks and the status of any outstanding applications or
registrations, as well as any material change in Borrower’s Intellectual
Property, including but not limited to any subsequent ownership right of
Borrower in or to any Trademark, Patent or Copyright not specified in exhibits
to any Intellectual Property Security Agreement delivered to Lender by Borrower
in connection with the Loan Agreement.

 

 

 

7. Borrower Information:

 

Borrower represents and warrants that the information set forth in the Borrower
Information Certificate dated April 13, 2015, previously submitted to Lender
(the “Representations”) is true and correct, in all material respects, as of the
date hereof.

 

 

 

8. ADDITIONAL PROVISIONS

 

 

(a)

Additional Conditions Precedent. In addition to any other conditions to the
first disbursement of the Loans set forth in the Loan Agreement, the first
disbursement of the Loans is subject to the following additional conditions
precedent:

 

 

(1)

Payment of Existing Indebtedness. All outstanding Indebtedness payable to DSCH
Capital Partners, LLC is paid in full.

 

 

(2)

Purchase of Transferred Assets. The purchase of the Transferred Assets (as
defined in the Purchase Agreement) by XTCA has been (or shall be concurrently)
consummated in accordance with the terms and conditions of the Purchase
Agreement.

 

 

(b)

Subordination of Inside Debt. All present and future indebtedness of Borrower to
its officers, directors and shareholders (“Inside Debt”) shall, at all times, be
subordinated to the Obligations pursuant to a subordination agreement on
Lender’s standard form. Borrower represents and warrants that there is no Inside
Debt presently outstanding. Prior to incurring any Inside Debt in the future,
Borrower shall cause the person to whom such Inside Debt will be owed to execute
and deliver to Lender a subordination agreement on Lender’s standard form.

 

 


--------------------------------------------------------------------------------

 

 

 

(c)

Deposit Accounts. Within 60 days after the date hereof, Borrower shall (i)
transfer all of its domestic Deposit Accounts to Lender (other than accounts
maintained by Borrower at Silicon Valley Bank for purposes of collections
related to international receivables (the “International Receivables Deposit
Accounts”)) and (ii) transfer its primary investment accounts to Lender or
Lender’s Affiliates, and (iii) at all times thereafter maintain the foregoing
with Lender or Lender’s Affiliates. Within 60 days after the date hereof (or
such longer period as may be agreed to by Lender), Borrower shall cause any
other banks or other institutions where any investment accounts in excess of
$100,000 individually or in the aggregate, are maintained to enter into control
agreements with Lender, in form and substance satisfactory to Lender in its Good
Faith Business Judgment and sufficient to perfect Lender’ first-priority
security interest in the same. Notwithstanding the foregoing, within 60 days
after the date hereof (or such longer period as may be agreed to by Lender),
Borrower shall cause Silicon Valley Bank to enter into control agreements with
Lender with respect to the International Receivables Deposit Accounts.

 

 

(d)

Subsidiaries; Foreign Assets. Parent represents and warrants that as of the date
hereof it has no partially-owned or wholly-owned Subsidiaries other than its
wholly-owned Subsidiaries, XTCA and XTIC and Foreign Subsidiaries. XTCA
represents and warrants that as of the date hereof it has no partially-owned or
wholly-owned Subsidiaries.

 

 

(e)

Foreign Subsidiaries; Foreign Assets. Borrower represents and warrants that it
has no partially-owned or wholly-owned Subsidiaries which are not Borrowers
hereunder, except for Subsidiaries organized under the laws of a jurisdiction
other than the United States or any state or territory thereof or the District
of Columbia (“Foreign Subsidiaries”). Borrower may make Investments in the
Foreign Subsidiaries, in an aggregate amount not to exceed the amount necessary
to fund the current operating expenses of the Foreign Subsidiaries (taking into
account their revenue from other sources); provided that the total of such
investments and loans in any fiscal year to all such Foreign Subsidiaries shall
not exceed $100,000. The foregoing shall constitute “Permitted Investments” for
purposes of the Loan Agreement. Borrower covenants that the total amount
maintained by Borrower in foreign bank accounts shall not, at any time, exceed
$100,000. Borrower shall not permit any of the assets of any of the Foreign
Subsidiaries to be subject to any security interest, lien or encumbrance, other
than any security interest, lien or encumbrance arising by operation of law, and
Borrower shall not agree with any other Person to restrict its ability to cause
a Foreign Subsidiary to grant any security interest in, or lien or encumbrance
on, its assets without the consent of Lender, which shall not be unreasonably
withheld.

 

 


--------------------------------------------------------------------------------

 

 

 

(f)

Xplore Technologies International Corp. Borrower represents, warrants and
covenants to Lender that the total value of the assets of its Subsidiary, XTIC,
is no more than $100,000 as of the Closing Date. Borrower shall not permit any
of the assets of XTIC to be subject to any security interest, lien or
encumbrance other than for XTIC Permitted Liens (as defined below), and Borrower
shall not agree with any other Person to restrict its ability to cause XTIC to
grant any security interest in, or lien or encumbrance on, its assets. As used
herein the term “XTIC Permitted Liens” means (i) leases of specific items of
Equipment the nature of which correspond to the limited business operations of
XTIC; (ii) Liens for taxes not yet payable; (iii) Liens arising from judgments,
decrees or attachments in circumstances not constituting an Event of Default as
if XTIC were considered to be a Borrower hereunder; (iii) Liens incurred on
deposits made in the ordinary course of business in connection with workers
compensation, unemployment insurance, social security and other like laws or to
secure the performance of statutory obligations, in an aggregate amount not
exceeding $25,000 at any time; (iv) Liens of mechanics, materialmen, workers,
repairmen, fillers and common carriers arising by operation of law for amounts
that are not yet due and payable or which are being contested in good faith by
Borrower by appropriate proceedings, in an aggregate amount not exceeding
$25,000 at any time; and (v) statutory, common law or contractual Liens of
depository institutions or institutions holding securities accounts (including
rights of set-off) securing only customary charges and fees in connection with
such accounts not to exceed $25,000 in the aggregate. If at any time the total
value of the assets of XTIC exceeds $100,000, Borrower shall cause XTIC to
become a Borrower hereunder pursuant to documentation reasonably specified by
Lender.

 

 

(g)

IP Terminations.

 

 

1.

Within 60 days after the date hereof (or such longer period as may be agreed to
by Lender), Borrower shall have caused the intellectual property filings in
favor of (A) Philip Sassower and Susan Sassower, (B) Phoenix Venture Fund LLC
and (C) Phoenix Enterprises LLC against U.S. Patent Nos. 6,101,087, 6,028,765,
6,426,872, and 6,504,710 and U.S. Trademark No. 77440522 to be terminated.

 

 


--------------------------------------------------------------------------------

 

 

 

2.

Within 180 days after the date hereof (or such longer period as may be agreed to
by Lender), Borrower shall have caused the intellectual property filings in
favor of (A) Toronto-Dominion Bank and (B) Royal Bank of Canada against U.S.
Patent Nos. 6,101,087, 6,028,765, 6,426,872, and 6,504,710 to be terminated.

 

 

(h)

Insurance Certificates and Endorsements. Within 30 days after the date hereof
(or such longer period as may be agreed to by Lender), Borrower shall provide
the insurance certificates and related endorsements required under Section 5.2
of the Loan Agreement.

 

 

(i)

Bailee, Warehouse and Landlord Agreements. Within 60 days after the date hereof
(or such longer period as may be agreed to by Lender), Borrower shall have used
commercially reasonable efforts to cause the third parties required under the
terms of this Agreement to execute and deliver to Lender, in form acceptable to
Lender in its Good Faith Business Judgment, such bailee agreement, warehouse
agreement or landlord agreement as Lender shall specify in its Good Faith
Business Judgment.

 

 

(j)

Certain U.S. Patents. Borrower represents and warrants to Lender that, as of the
date hereof, neither U.S. Patent No. 6,426,872 nor U.S. Patent No. 6,504,710 is
material to Borrower’s business. To the extent either U.S. Patent No. 6,426,872
or U.S. Patent No. 6,504,710 becomes material to Borrower’s business after the
date hereof, Borrower shall promptly (i) notify Lender thereof, (ii) use
commercially reasonable efforts to file such assignments and other instruments
with the United States Patent and Trademark Office as may be necessary to
reflect Parent or XTCA as the record owner of such U.S. Patent in the records of
the United States Patent and Trademark Office, and (iii) deliver an intellectual
property security agreement supplement to Lender with respect to such U.S.
Patent.

 

[Signatures on Next Page]

 

Form Version: -5.4 (07-13)

Document Version - 5

 

 


--------------------------------------------------------------------------------

 

 

Borrower:

 

Xplore Technologies Corp.

 

 

   /s/ Michael J. Rapisand           

By:    Michael J. Rapisand

Title: Chief Financial Officer

 

Lender:

 

Square 1 Bank

 

 

   /s/ Richard Suhl           

By:    Richard Suhl

Title: Senior Vice President

Borrower:

 

   Xplore Technologies Corporation of America

 

   /s/ Michael J. Rapisand           

By:    Michael J. Rapisand

Title: Chief Financial Officer

 

 

 